


Exhibit 10.1


    




PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

HELIS OIL & GAS COMPANY, L.L.C.,

AS SELLER,

AND

QEP ENERGY COMPANY,

AS PURCHASER





_________________________________________
DATED AS OF AUGUST 23, 2012
_________________________________________


    









--------------------------------------------------------------------------------




ARTICLE 1 DEFINITIONS AND INTERPRETATION    
Section 1.1
Defined Terms    

Section 1.2
References and Rules of Construction    

ARTICLE 2 PURCHASE AND SALE    
Section 2.1
Purchase and Sale    

Section 2.2
Assets    

Section 2.3
Excluded Assets    

Section 2.4
Effective Time; Proration of Costs and Revenues    

Section 2.5
Procedures    

ARTICLE 3 PURCHASE PRICE    
Section 3.1
Purchase Price    

Section 3.2
Allocation of Purchase Price    

Section 3.3
Adjustments to Purchase Price    

Section 3.4
Allocated Values    

ARTICLE 4 TITLE AND ENVIRONMENTAL MATTERS    
Section 4.1
Seller’s Title    

Section 4.2
Title Defects    

Section 4.3
Title Benefits    

Section 4.4
Title Disputes    

Section 4.5
Limitations on Applicability    

Section 4.6
Consents to Assignment and Preferential Rights to Purchase    

Section 4.7
Casualty or Condemnation Loss    

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER    
Section 5.1
Generally

Section 5.2
Existence and Qualification    

Section 5.3
Power    

Section 5.4
Authorization and Enforceability    

Section 5.5
No Conflicts.    

Section 5.6
Liability for Brokers’ Fees    

Section 5.7
Intellectual Property    

Section 5.8
Insurance    

Section 5.9
Litigation    

Section 5.10
Payment of Royalties    

Section 5.11
Taxes and Assessments    

Section 5.12
Capital Commitments    

Section 5.13
Compliance with Laws    

Section 5.14
Contracts    

Section 5.15
Payments for Production.    




--------------------------------------------------------------------------------




Section 5.16
Consents and Preferential Purchase Rights    

Section 5.17
Properties    

Section 5.18
Non-Consent Operations    

Section 5.19
Plugging and Abandonment    

Section 5.20
Suspense Funds    

Section 5.21
Bankruptcy    

Section 5.22
Certain Disclaimers    

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER    
Section 6.1
Generally    

Section 6.2
Existence and Qualification    

Section 6.3
Power    

Section 6.4
Authorization and Enforceability    

Section 6.5
No Conflicts    

Section 6.6
Liability for Brokers’ Fees    

Section 6.7
Litigation    

Section 6.8
Financing    

Section 6.9
Securities Law Compliance    

Section 6.10
Independent Evaluation    

Section 6.11
Consents, Approvals or Waivers    

Section 6.12
Bankruptcy    

Section 6.13
Qualification    

Section 6.14
Limitation    

ARTICLE 7 COVENANTS OF THE PARTIES    
Section 7.1
Access    

Section 7.2
Government Reviews    

Section 7.3
Public Announcements; Confidentiality.    

Section 7.4
Operation of Business    

Section 7.5
Non-Solicitation of Employees    

Section 7.6
Change of Name    

Section 7.7
Replacement of Bonds, Letters of Credit and Guaranties    

Section 7.8
Notification of Breaches    

Section 7.9
Amendment to Schedules    

Section 7.10
Regulatory Matters    

Section 7.11
Further Assurances    

ARTICLE 8 CONDITIONS TO CLOSING    
Section 8.1
Seller’s Conditions to Closing    

Section 8.2
Purchaser’s Conditions to Closing    

ARTICLE 9 CLOSING    
Section 9.1
Time and Place of Closing    

Section 9.2
Obligations of Seller at Closing    




--------------------------------------------------------------------------------




Section 9.3
Obligations of Purchaser at Closing    

Section 9.4
Closing Payment and Post-Closing Purchase Price Adjustments    

ARTICLE 10 TERMINATION    
Section 10.1
Termination    

Section 10.2
Effect of Termination    

Section 10.3
Distribution of Deposit Upon Termination    

ARTICLE 11 ASSUMPTION; INDEMNIFICATION    
Section 11.1
Assumption    

Section 11.2
Indemnification    

Section 11.3
Indemnification Actions    

Section 11.4
Limitation on Actions    

ARTICLE 12 TAX MATTERS    
Section 12.1
Tax Filings    

Section 12.2
Current Tax Period Taxes    

Section 12.3
Purchase Price Adjustments    

Section 12.4
Characterization of Certain Payments    

Section 12.5
Withholding Taxes    



ARTICLE 13 MISCELLANEOUS    


Section 13.1
Counterparts    

Section 13.2
Notice    

Section 13.3
Tax, Recording Fees, Similar Taxes & Fees    

Section 13.4
Governing Law; Jurisdiction    

Section 13.5
Waivers    

Section 13.6
Assignment    

Section 13.7
Entire Agreement    

Section 13.8
Amendment    

Section 13.9
No Third Party Beneficiaries    

Section 13.10
Construction    

Section 13.11
Limitation on Damages    

Section 13.12
Recording    

Section 13.13
Conspicuous    

Section 13.14
Time of Essence    

Section 13.15
Delivery of Records    

Section 13.16
Severability    

Section 13.17
Specific Performance    

Section 13.18
Like-Kind Exchange    








--------------------------------------------------------------------------------




APPENDICES:
Appendix A
-    Definitions

EXHIBITS:
Exhibit A-1
-    Leases

Exhibit A-2
-    Units

Exhibit A-3
-    Gas Gathering Systems and Surface Interests

Exhibit B
-    Form of Assignment

Exhibit C
-    Form of Letter-in-Lieu

Exhibit D
-    Form of Transition Services Agreement





SCHEDULES:
Schedule 3.2        -    Purchase Price Allocation Schedule
Schedule 3.4        -    Allocated Values
Schedule 5.1        -    Seller Knowledge Individuals
Schedule 5.8        -    Insurance
Schedule 5.9        -    Litigation
Schedule 5.11        -    Taxes and Assessments
Schedule 5.12        -    Capital Commitments
Schedule 5.14        -    Contracts
Schedule 5.15        -    Payments for Production and Imbalances
Schedule 5.16        -    Consents and Preferential Rights to Purchase
Schedule 5.17        -    Lease Notices
Schedule 5.18        -    Non-Consent Operations
Schedule 5.19        -    Plugging and Abandonment
Schedule 5.20        -    Suspense Funds
Schedule 6.1        -    Purchaser Knowledge Individuals
Schedule 7.4        -    Operations
Schedule 11.1        -    Assumed Purchaser Obligations







--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of August
23, 2012 (the “Execution Date”), by and between Helis Oil & Gas Company, L.L.C.,
a Louisiana limited liability company (“Seller”), on the one part, and QEP
Energy Company, a Texas corporation (“Purchaser”), on the other part. Seller and
Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS:
A.    Seller owns certain interests in oil and gas properties, rights and
related assets that are defined and described herein as the “Assets.”


B.    Seller desires to sell to Purchaser and Purchaser desires to purchase from
Seller the Assets, in the manner and upon the terms and conditions hereafter set
forth.


NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound by the
terms hereof, agree as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATION
Section 1.1    Defined Terms. In addition to the terms defined in the preamble
and the Recitals of this Agreement, for purposes hereof, the capitalized terms
used herein and not otherwise defined shall have the meanings set forth in
Appendix A.
Section 1.2    References and Rules of Construction. All references in this
Agreement to Exhibits, Schedules, Appendices, Articles, Sections, subsections,
clauses and other subdivisions refer to the corresponding Exhibits, Schedules,
Appendices, Articles, Sections, subsections, clauses and other subdivisions of
or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Exhibits, Schedules, Appendices, Articles, Sections,
subsections, clauses and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Article, Section,
subsection, clause or other subdivision unless expressly so limited. The words
“this Article,” “this Section,” “this subsection,” “this clause,” and words of
similar import, refer only to the Article, Section, subsection and clause hereof
in which such words occur. The word “including” (in its various forms) means
including without limitation. All references to “$”shall be deemed references to
Dollars. Each accounting term not defined herein will have the meaning given to
it under GAAP as interpreted as of the Execution Date. Unless expressly provided
to the contrary, the word “or” is not exclusive. Pronouns in masculine, feminine
or neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed



--------------------------------------------------------------------------------




to include the plural and vice versa, unless the context otherwise requires.
Appendices, Exhibits and Schedules referred to herein are attached to and by
this reference incorporated herein for all purposes. Reference herein to any
federal, state, local or foreign Law shall be deemed to also refer to all rules
and regulations promulgated thereunder, unless the context requires otherwise.
ARTICLE 2    
PURCHASE AND SALE
Section 2.1    Purchase and Sale. At the Closing, upon the terms and subject to
the conditions of this Agreement, Seller agrees to sell, transfer and convey the
Assets to Purchaser and Purchaser agrees to purchase, accept and pay for the
Assets and to assume the Assumed Purchaser Obligations.
Section 2.2    Assets. As used herein, the term “Assets” means, subject to the
terms and conditions of this Agreement, all of Seller’s (and, as applicable, its
Affiliates’) right, title and interest in and to the following:
(a)    The oil and gas leases, oil, gas and mineral leases, subleases and other
leaseholds, royalties, overriding royalties, net profits interests, mineral fee
interests, carried interests, and other rights to Hydrocarbons in place in
McKenzie and Williams Counties, North Dakota, including those that are
identified on Exhibit A-1 (collectively, the “Leases”);
(b)    All pooled, communitized or unitized acreage that includes all or a part
of any Lease, including those shown on Exhibit A-2 (collectively, the “Units”),
and all tenements, hereditaments and appurtenances belonging to the Leases and
Units;
(c)    All oil, gas, water, carbon dioxide, or injection wells located on the
Leases or Units, whether producing, shut-in or temporarily abandoned, including
the wells shown on Exhibit A-2 (collectively, the “Wells”);
(d)    All tanks, flowlines, pipelines, gathering systems and appurtenances
thereto located on the Leases or Units or used, or held for use, in connection
with the operation of the Wells, including those identified on Exhibit A-3 (the
“Gathering Systems”; and together with the Units, the Leases and the Wells, the
“Properties”);
(e)    The field office, shop and yard (and all contents thereof) located on the
eastern edge of Watford City, North Dakota on a tract of land located within a
subdivision known as “Country Club Acres” in the SW1/4SE1/4 of Section 16,
Township 150 North, Range 98 West, 5th P.M. McKenzie County, North Dakota,
containing approximately 9.31 acres, more or less (the “Field Office and Yard”);
(f)    All contracts, agreements and instruments to the extent applicable to the
Properties or the production of Hydrocarbons from the Properties, including
operating agreements, unitization, pooling and communitization agreements,
declarations and orders, area of mutual interest agreements, joint venture
agreements, farmin and farmout agreements, participation agreements, exchange
agreements, transportation agreements, agreements for the sale and purchase



--------------------------------------------------------------------------------




of Hydrocarbons and processing agreements, but excluding any contracts,
agreements and instruments the transfer of which is restricted by its terms or
applicable Law; provided, however, Seller shall use its Commercially Reasonable
Efforts to obtain waivers or consents for the transfer of such contracts,
agreements or instruments pursuant to Section 4.6 (subject to such
qualification, the “Contracts”);
(g)    All surface fee interests, easements, Permits, licenses, servitudes,
rights-of-way, surface leases and other surface rights appurtenant to, and used
or held for use solely in connection with, the Properties, including those
interests set forth on Exhibit A-3, but excluding, in all such instances, any
items the transfer of which is restricted by its terms or applicable Law;
provided, however, Seller shall use its Commercially Reasonable Efforts to
obtain waivers or consents for the transfer of such contracts, agreements or
instruments pursuant to Section 4.6;
(h)    All equipment, materials, supplies, machinery, tools, fixtures and other
tangible personal property (including but not limited to spare parts, casing,
tubing, wellheads, etc.) and improvements located on the Properties and the
Field Office and Yard or used or held for use solely in connection with the
operation of the Properties or the production of Hydrocarbons from the
Properties; but excepting and reserving any Hydrocarbons stored in stock tanks,
pipelines or other storage as of the Effective Time other than such Hydrocarbons
for which there is a purchase price adjustment pursuant to Section 3.3(a)(iv)
(subject to such exclusion, the “Equipment”);
(i)    The Leased Assets, except to the extent that any of the Leased Assets are
transferable with the payment of a fee or other consideration (unless Purchaser
has agreed in writing to pay such fee or other consideration) but excluding, in
all such instances, any items the transfer of which is restricted by its terms
or applicable Law; provided, however, Seller shall use its Commercially
Reasonable Efforts to obtain waivers or consents for the transfer of such Leased
Assets pursuant to Section 4.6;
(j)    All Hydrocarbons produced from or attributable to the Leases, the Units
or the Wells at and after the Effective Time;
(k)    All geophysical and other seismic data, and other technical data and
information, relating to the Properties, but excluding, in all such instances,
any data the transfer of which is restricted by its terms (unless such data is
transferable with the payment of a fee or other consideration and Purchaser has
agreed in writing to pay such fee or other consideration) or applicable Law;
(l)    All (i) trade credits, accounts receivable, notes receivable, take-or-pay
amounts receivable and other receivables and general intangibles, attributable
to the other Assets with respect to periods of time from and after the Effective
Time, (ii) liens and security interests in favor of Seller, whether choate or
inchoate, under any law or contract, to the extent arising from, or relating to,
the ownership, operation, or sale or other disposition at or after the Effective
Time of any of the other Assets, and (iii) claims of indemnity, contribution or
reimbursement relating to the Assumed Purchaser Obligations;



--------------------------------------------------------------------------------




(m)    All rights to audit the records of any Person and to receive refunds or
payments of any nature, and all amounts of money, relating thereto, in each
case, to the extent arising from, or relating to, the ownership, operation, or
sale or other disposition at or after the Effective Time of the other Assets;
(n)    All intangible rights, inchoate rights, transferable rights under
warranties made by prior owners, manufacturers, vendors and Third Parties, and
rights accruing under applicable statute of limitation or prescription, to the
extent related to or attributable to the other Assets (excluding items that
relate to matters for which Seller is required to provide indemnification to
Purchaser hereunder);
(o)    All claims, rights, demands, complaints, causes of action, suits,
actions, judgments, damages, awards, fines, penalties, recoveries, settlements,
appeals, duties, obligations, liabilities, losses, debts, costs and expenses
(including court costs, expert witness fees and reasonable attorneys’ fees) in
favor of Seller arising from acts, omissions or events, or damage to or
destruction of the Properties (excluding items that relate to matters for which
Seller is required to provide indemnification to Purchaser hereunder); and
(p)    The Records.
Section 2.3    Excluded Assets. The Assets shall not include, and there is
excepted, reserved and excluded from this transaction, the Excluded Assets.
Section 2.4    Effective Time; Proration of Costs and Revenues.
(a)    Subject to the other terms and conditions of this Agreement, possession
of the Assets shall be transferred from Seller to Purchaser at the Closing, but
certain financial benefits and burdens of the Assets shall be transferred
effective as of 7:00 a.m., Mountain Time, on July 1, 2012 (the “Effective
Time”), as described below.
(b)    Purchaser shall be entitled to all production of Hydrocarbons from or
attributable to the Leases, the Units and the Wells at and after the Effective
Time (and all products and proceeds attributable thereto), and to all other
income, proceeds, receipts and credits earned with respect to the Assets at and
after the Effective Time (provided that, notwithstanding the preceding, Seller
shall be entitled to all overhead fees and similar payments received from Third
Parties with respect to any of the Assets operated by Seller prior to the
Closing), and shall be responsible for (and entitled to any refunds with respect
to) all Property Costs incurred at and after the Effective Time.
(c)    Seller shall be entitled to all production of Hydrocarbons from or
attributable to the Leases, the Units and the Wells prior to the Effective Time
(and all products and proceeds attributable thereto), all other income,
proceeds, receipts and credits earned with respect to the Assets prior to the
Effective Time and all overhead fees and similar payments received from Third
Parties with respect to any of the Assets operated by Seller prior to the
Closing, and shall be responsible for (and entitled to any refunds other than
for those Property Costs paid or payable by Purchaser with respect to) all
Property Costs incurred prior to the Effective Time.



--------------------------------------------------------------------------------




(d)    Should Purchaser receive any proceeds or other amounts to which Seller is
entitled under Section 2.4(c), Purchaser shall fully disclose, account for and
promptly remit the same to Seller. If Seller receives any proceeds or other
amounts with respect to the Assets to which Seller is not entitled pursuant to
Section 2.4(c), Seller shall fully disclose, account for, and promptly remit the
same to Purchaser.
(e)    Should Purchaser pay any Property Costs for which Seller is responsible
under Section 2.4(c), Seller shall reimburse Purchaser promptly after receipt of
an invoice with respect to such Property Costs, accompanied by copies of the
relevant vendor or other invoice and proof of payment. Should Seller pay any
Property Costs for which Seller is not responsible under Section 2.4(c),
Purchaser shall reimburse Seller promptly after receipt of an invoice with
respect to such Property Costs, accompanied by copies of the relevant vendor or
other invoice and proof of payment.
(f)    Seller shall have no further entitlement to amounts earned from the sale
of Hydrocarbons produced from or attributable to the Assets and other income
earned with respect to the Assets and no further responsibility for Property
Costs (except to the extent such Property Costs are the responsibility of Seller
under Article 11 or Article 12) incurred with respect to the Assets following
the final determination and payment of the Adjusted Purchase Price in accordance
with Section 9.4(b).
(g)    Consistent with Section 12.2 (as applicable), Taxes that are included in
Property Costs, right-of-way fees, insurance premiums and other Property Costs
that are paid periodically shall be prorated based on the number of days in the
applicable period falling before and the number of days in the applicable period
falling at and after the Effective Time, except that production, severance and
similar Taxes (excluding, for the avoidance of doubt, ad valorem and similar
property Taxes that are assessed based on the quantity of or the value of
production during preceding annual periods) measured by the quantity of or the
value of production shall be prorated based on the number of units or value of
production actually produced or sold, as applicable, before, and at or after,
the Effective Time. In each case, Purchaser shall be responsible for the portion
allocated to the period at and after the Effective Time and Seller shall be
responsible for the portion allocated to the period before the Effective Time.
Section 2.5    Procedures.
(a)    For purposes of allocating production (and accounts receivable with
respect thereto) under Section 2.4, (i) liquid Hydrocarbons shall be deemed to
be “from or attributable to” the Leases, the Units and the Wells when they pass
through the inlet flange of the pipeline connecting into the storage facilities
into which they are run or, if there are no such storage facilities, when they
pass through the LACT meters or similar meters at the initial point of entry
into the pipelines through which they are transported from the field and
(ii) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the
Leases, the Units and the Wells when they pass through the delivery point sales
meters on the pipelines through which they are transported. Seller shall utilize
reasonable interpolative procedures to arrive at an allocation of production
when exact meter readings or gauging and strapping data is not available. Seller
shall provide to Purchaser evidence of all meter readings and all gauging and
strapping procedures conducted on or about the Effective



--------------------------------------------------------------------------------




Time in connection with the Assets, together with all data necessary to support
any estimated allocation, for purposes of establishing the adjustment to the
Unadjusted Purchase Price pursuant to Section 3.3. The terms “earned” and
“incurred” shall be interpreted in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society (“COPAS”) standards, and
expenditures that are incurred pursuant to an operating agreement, unit
agreement or similar agreement shall be deemed incurred when expended by the
operator of the applicable Lease, Unit or Well, in accordance with Seller’s
current practice.
(b)    After Closing, Purchaser shall handle all joint interest audits and other
audits of Property Costs covering the period for which Seller is in whole or in
part responsible under Section 2.4, provided that Purchaser shall not agree to
any adjustments to previously assessed costs for which Seller is liable, or any
compromise of any audit claims to which Seller would be entitled, without the
prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed. Any expenses from such audit shall be borne by
Purchaser and Seller, respectively, in the same proportion as the Property Costs
at issue are or would be borne by Purchaser and Seller. Purchaser shall provide
Seller with a copy of all applicable audit reports and written audit agreements
received by Purchaser or its Affiliates and relating to periods for which Seller
is wholly or partially responsible.
ARTICLE 3    
PURCHASE PRICE
Section 3.1    Purchase Price. The purchase price for the Assets shall be six
hundred forty million two hundred eighty-five thousand one hundred seventy-nine
Dollars ($640,285,179)(the “Unadjusted Purchase Price”), as adjusted and paid,
as applicable, pursuant to and in accordance with Section 3.3, Section 9.3 and
Section 9.4. Contemporaneously with the execution and delivery of this
Agreement, Purchaser has delivered or caused to be delivered to an account (the
“Escrow Account”) with JPMorgan Chase (the “Escrow Agent”), a wire transfer in
the amount equal to (10%) of the Unadjusted Purchase Price (the “Deposit”) to be
held, invested, and disbursed in accordance with the terms of this Agreement and
an escrow agreement of even date herewith among Seller, Purchaser, and Escrow
Agent (the “Escrow Agreement”). The balance in the Escrow Account shall be
distributed to Seller in accordance with Section 9.3(a) if the Closing occurs or
shall be otherwise distributed in accordance with the terms of Section 10.3.
Section 3.2    Allocation of Purchase Price. The Parties recognize that this
transaction is a sale of the Assets to Purchaser subject to the requirements of
Section 1060 of the Code and the Treasury Regulations thereunder and, therefore,
that an IRS Form 8594, Asset Acquisition Statement, will be required to be filed
by the Parties. The Parties agree that the Unadjusted Purchase Price and any
liabilities associated with the Assets (to the extent properly taken into
account as consideration under the Code) shall be allocated among the Assets for
Tax purposes as set forth on Schedule 3.2 (the “Purchase Price Allocation
Schedule”). Such allocation shall be determined in accordance with Section 1060
of the Code and the Treasury Regulations thereunder and is intended by the
Parties to be consistent with the Allocated Values as determined pursuant to
Section 3.4. Within twenty (20) days following the final determination of the
Adjusted Purchase Price, Purchaser shall deliver to Seller for its review and
reasonable comment, a revised Purchase Price Allocation



--------------------------------------------------------------------------------




Schedule, adjusted to reflect the Adjusted Purchase Price. The Purchase Price
Allocation Schedule shall be revised to take into account subsequent adjustments
to the Unadjusted Purchase Price or the Adjusted Purchase Price and any
indemnification payments in the manner provided by applicable Law. If the
Parties are unable to agree on any revisions to the Purchase Price Allocation
Schedule, any dispute arising in connection with the Purchase Price Allocation
Schedule shall be resolved pursuant to procedures comparable to the procedures
applicable under Section 9.4(b). The Parties shall, and shall cause their
respective Affiliates to, use the Purchase Price Allocation Schedule (as
adjusted pursuant to this Section 3.2) in reporting this transaction to the
applicable Taxing authorities, including on IRS Form 8594 and any other
information or Tax Returns and supplements thereto required to be filed under
Section 1060 of the Code and the Treasury Regulations thereunder. Neither Party
shall, or shall permit their Affiliates to, file any Tax Return or otherwise
take any position for Tax purposes that is inconsistent with the Purchase Price
Allocation Schedule (as adjusted pursuant to this Section 3.2); provided,
however, that nothing contained herein shall prevent either Party from settling
any proposed deficiency or adjustment by any Taxing authority based upon or
arising out of the allocation (which may result in a change to the allocation),
and neither Party shall be required to litigate any proposed deficiency or
adjustment by any Taxing authority challenging such allocation.
Section 3.3    Adjustments to Purchase Price. All adjustments to the Unadjusted
Purchase Price shall be made (x) in accordance with the terms of this Agreement
and, to the extent not inconsistent with this Agreement, in accordance with GAAP
as applied by Seller in its accounting of and for the Assets (as of the
Effective Time), (y) without duplication (in this Agreement or otherwise) and
(z) only with respect to matters (A) in the case of Section 3.3(a)(vi) and
Section 3.3(b)(v), for which notice is given on or before the Title Claim Date,
and (B) in all of the other cases set forth in Section 3.3(a) and Section
3.3(b), identified on or before the 180th day after Closing (the “Cut-off
Date”). Each adjustment to the Unadjusted Purchase Price described in Section
3.3(a) and Section 3.3(b) shall be allocated among the Assets in accordance with
Section 3.4.
Without limiting the foregoing, the Unadjusted Purchase Price shall be adjusted
as follows, with the resulting adjustments to such Unadjusted Purchase Price
herein the “Adjusted Purchase Price”:
(h)    The Unadjusted Purchase Price shall be adjusted upward by the following
amounts (without duplication):
(i)    an amount equal to all Property Costs and other costs attributable to the
ownership and operation of the Assets that are incurred at and after the
Effective Time but paid by Seller (as is consistent with Section 2.4(b) and
Section 2.4(c)), but excluding any amounts previously reimbursed to Seller
pursuant to Section 2.4(e);
(ii)    an amount equal to, to the extent that such amounts have been received
by Purchaser and not remitted or paid to Seller, (A) all proceeds from the
production of Hydrocarbons from or attributable to the Leases, the Units and the
Wells prior to the Effective Time, (B) all other income, proceeds, receipts and
credits earned with respect to the Assets prior to the Effective Time and (C)
any other amounts to which Seller is entitled pursuant to Section 2.4(c);



--------------------------------------------------------------------------------




(iii)    the amount of all prepaid expenses (including pre-paid bonuses,
rentals, location building expenses, cash calls and advances to Third Party
operators for expenses not yet incurred; prepaid production Taxes, severance
Taxes and other similar Taxes; and scheduled payments) paid by Seller with
respect to the ownership or operation of the Assets at or after the Effective
Time;
(iv)    to the extent that proceeds for such volumes have not been received by
Seller, an amount equal to the aggregated volumes of Hydrocarbons stored in
stock tanks, pipelines or other storage as of the Effective Time that are
attributable to the ownership and operation of the Assets multiplied by the
contract price therefor on the Effective Time;
(v)    to the extent that Seller is underproduced or overdelivered as of the
Effective Time as shown with respect to the any net Imbalances for any product
set forth in Schedule 5.15, as complete and final settlement of all such
Imbalances for each such product, the value of such Imbalances (calculated on
the basis of the average price of production of the applicable product for the
30 day period prior to the delivery of the preliminary settlement statement
referred to in Section 9.4(a));
(vi)    any undisputed amounts for Title Benefits determined pursuant to Section
4.3;
(vii)    an amount equal to the Seller Overhead Services Amount; and
(viii)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon in writing by the Parties as an upward adjustment to the Unadjusted
Purchase Price.
(i)    The Unadjusted Purchase Price shall be adjusted downward by the following
amounts (without duplication):
(i)    an amount equal to all Property Costs and other costs attributable to the
ownership and operation of the Assets that are incurred prior to the Effective
Time but paid by Purchaser (as is consistent with Section 2.4(b) and Section
2.4(c)), but excluding any amounts previously reimbursed to Purchaser pursuant
to Section 2.4(e);
(ii)    an amount equal to, to the extent that such amounts have been received
by Seller and not remitted or paid to Purchaser, (A) all proceeds from the
production of Hydrocarbons from or attributable to the Leases, the Units and the
Wells at and after the Effective Time, (B) all other income, proceeds, receipts
and credits earned with respect to the Assets at and after the Effective Time
(excluding, all overhead fees and similar payments received from Third Parties
with respect to any Assets operated by Seller prior to the Closing) and (C) any
other amounts to which Purchaser is entitled pursuant to Section 2.4(b);
(iii)    to the extent that Seller is overproduced or underdelivered as of the
Effective Time as shown with respect to the any net Imbalances for any product
set forth in Schedule 5.15, as complete and final settlement of all such
Imbalances for each such product,



--------------------------------------------------------------------------------




the value of such Imbalances (calculated on the basis of the average price of
production of the applicable product for the 30 day period prior to the delivery
of the preliminary settlement statement referred to in Section 9.4(a));
(iv)    to the extent not transferred to Purchaser at the Closing, all funds
held in suspense by Seller with respect to the operation, ownership, production
and developments, including those amounts set forth on Schedule 5.20;
(v)    any undisputed amounts for Title Defects determined pursuant to Section
4.2 (which shall include, for purposes of certainty, an amount equal to the
Allocated Value of any Assets excluded from this transaction pursuant to Section
4.2(c)) and any amounts excluded pursuant to Section 4.2(e);
(vi)    an amount equal to the Allocated Value of any Assets excluded from this
transaction pursuant to Section 4.6;
(vii)    an amount equal to the Allocated Value of any Assets excluded from this
transaction pursuant to Section 4.7(a); and
(viii)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon in writing by the Parties as a downward adjustment to the Unadjusted
Purchase Price.
Section 3.4    Allocated Values. The “Allocated Values” for the Assets (which
are provided for, and allocated amongst, each of the Units) are set forth on
Schedule 3.4. The share of each adjustment allocated to a particular Asset shall
be allocated to the particular Asset to which such adjustment relates to the
extent such adjustment relates to such Asset and to the extent that it is, in
the commercially reasonable discretion of Seller, possible to do so. Any
adjustment not allocated to a specific Asset pursuant to the immediately
preceding sentence shall be allocated among the various Assets on a pro-rata
basis in proportion to the Unadjusted Purchase Price allocated to such Asset on
Schedule 3.4. Seller has accepted such Allocated Values for purposes of this
Agreement and the transactions contemplated hereby, but makes no representation
or warranty as to the accuracy of such values.
ARTICLE 4    
TITLE AND ENVIRONMENTAL MATTERS
Section 4.1    Seller’s Title. Except for the special warranty of title set
forth in the Assignments, Seller makes no warranty or representation, express,
implied, statutory or otherwise, with respect to Seller’s title to any of the
Assets, and Purchaser hereby acknowledges and agrees that, subject to Section
4.5, Purchaser’s sole remedy for any defect of title, including any Title
Defect, with respect to any of the Assets, (a) on or before the applicable Title
Claim Date, shall be as set forth in Section 4.2 and, (b) subject to the
following sentence, from and after the applicable Title Claim Date (without
duplication), shall be pursuant to the special warranty of title set forth in
the Assignments. Purchaser further acknowledges and agrees that Purchaser shall
not be entitled



--------------------------------------------------------------------------------




to protection under (or the right to make a claim against) the special warranty
of title provided in the Assignments for any Title Defect reported under this
Article 4.
Section 4.2    Title Defects.
(j)    To assert a claim of a Title Defect, Purchaser must deliver a claim
notice to Seller (a “Title Defect Notice”) promptly after the discovery thereof,
but in no event later than thirty (30) days after the Execution Date (such
cut-off date, the “Title Claim Date”). To be effective, each Title Defect Notice
shall be in writing and include (i) a description of the alleged Title Defect
that is reasonably sufficient for Seller to determine the basis of the alleged
Title Defect, (ii) if the Title Defect is an Environmental Defect, the Asset(s)
adversely affected by such Title Defect and if the Title Defect is anything
other than an Environmental Defect, the Unit adversely affected by such Title
Defect (in each case, a “Title Defect Property”), (iii) the Allocated Value of
each Title Defect Property, (iv) all documents upon which Purchaser relies for
its assertion of a Title Defect, including, at a minimum, supporting documents
reasonably necessary for Seller (as well as any title attorney or examiner hired
by Seller) to verify the existence of the alleged Title Defect and (v) the
amount by which Purchaser reasonably believes the Allocated Value of each Title
Defect Property is reduced by the alleged Title Defect and the computations and
information upon which Purchaser’s belief is based, including any analysis by
any title attorney or examiner hired by Purchaser (or, in the case of an
Environmental Defect, any environmental remediation analysis prepared by or for
Purchaser).
(k)    Seller shall have the right, but not the obligation, to attempt, at its
sole cost, to cure or remove on or before 120 days after the Title Claim Date
(the “Cure Period”) any Title Defects (other than Environmental Defects for
which this Section 4.2(b) shall not apply) for which Seller has received a Title
Defect Notice from Purchaser prior to the Title Claim Date, and Purchaser shall
take all actions reasonably requested by Seller to assist it with the cure or
removal of any such Title Defects. No reduction shall be made to the Closing
Payment with respect to any Title Defect for which Seller has provided notice to
Purchaser prior to or on the Closing Date that Seller intends to attempt to cure
the Title Defect during the Cure Period (a “Remedy Notice”) or for which Seller
disputes the existence (a “Disputed Defect”). If any Title Defect with respect
to which Seller provided a Remedy Notice to Purchaser is not cured by Seller
within the Cure Period, Seller shall make an election with respect to such Title
Defect pursuant to Section 4.2(c) no later than 130 days after the Title Claim
Date (the “Remedy Deadline”); provided, however, that any downward adjustments
to the Unadjusted Purchase Price made pursuant to Section 4.2(c) shall occur at
the times set forth in Section 9.4; and provided, further, that if, prior to the
Remedy Deadline, the Parties cannot agree on (i) the proper and adequate cure
for any such Title Defect, (ii) the Title Defect Amount or (iii) whether the
alleged Title Defect constitutes a Title Defect, such dispute(s) shall be
finally and exclusively resolved in accordance with the provisions of Section
4.4. An election by Seller to attempt to cure a Title Defect shall be without
prejudice to its rights under Section 4.4 and shall not constitute an admission
against interest or a waiver of Seller’s right to dispute the existence, nature
or value of, or cost to cure, the alleged Title Defect. Any Disputed Defects
that have not been cured, waived or otherwise resolved by the Parties prior to
the Remedy Deadline shall be exclusively and finally resolved in accordance with
the provisions of Section 4.4.



--------------------------------------------------------------------------------




(l)    Subject to Section 4.2(e) regarding certain Environmental Defects, in the
event that any Title Defect is not waived by Purchaser or, subject to Section
4.2(b), not cured prior to the expiration of the Cure Period or Environmental
Cure Period, as applicable, Seller shall, subject to the Individual Defect
Threshold and the Aggregate Defect Deductible, elect to:
(i)     make a downward adjustment to the Unadjusted Purchase Price equal to an
amount determined (the “Title Defect Amount”) pursuant to Section 4.2(d) as
being the value of such Title Defect; or
(ii)     (A) subject to the consent of Purchaser, in the case of a Title Defect
that is not an Environmental Defect, exclude or have Purchaser reconvey, as
applicable, the Title Defect Property that is adversely affected by such Title
Defect;
(B) subject to the consent of Purchaser, in the case of an Environmental Defect
for which the asserted Title Defect Amount is less than the Allocated Value of
the Title Defect Property, exclude the applicable Title Defect Property from the
Assets; or
(C) in the case of a Title Defect that is an Environmental Defect for which the
asserted Title Defect Amount is equal to or greater than the Allocated Value of
such Title Defect Property, in Seller’s sole discretion, exclude the Title
Defect Property from the Assets;
in any of which events the Unadjusted Purchase Price shall be adjusted downward,
by an amount equal to the Allocated Value of such Title Defect Property and such
Title Defect Property shall no longer be included within the definition of
Assets for any purpose under this Agreement.
Notwithstanding the foregoing provisions of this Section 4.2(c), no reduction
shall be made in the Unadjusted Purchase Price with respect to any Title Defect
for which the Parties agree to execute and deliver to one another a written
indemnity agreement, under which Seller agrees to fully, unconditionally and
irrevocably indemnify and hold harmless Purchaser from any and all Damages
arising out of or resulting from such Title Defect. Upon the election of the
remedy of a Title Defect pursuant to this Section 4.2(c), the Parties shall
complete any further reconveyancing (or conveyancing in the case of an
Environmental Defect Hold-Back Property) of the relevant Title Defect Property
as is necessary to effect such remedy. In the case of any such reconveyancing,
Purchaser shall assign the relevant Title Defect Property to Seller with a
special warranty of title, subject to the Permitted Encumbrances, by, through
and under Purchaser. Any post-Closing conveyance of an Environmental Defect
Hold-Back Property shall be effected by the execution of an Assignment in the
form set forth on Exhibit B, and such Environmental Defect Hold-Back Property
shall, from and after the date of such conveyance, be deemed to be an Asset for
all purposes of this Agreement. Any downward adjustments to the Unadjusted
Purchase Price pursuant to this Section 4.2 shall be made (and accounted for) at
the times set forth in Section 9.4.
(m)    The Title Defect Amount resulting from a Title Defect shall be the amount
by which the Allocated Value of the Title Defect Property adversely affected by
such Title Defect



--------------------------------------------------------------------------------




is reduced as a result of the existence of such Title Defect and shall be
determined in accordance with the following methodology, terms and conditions:
(i)    if Purchaser and Seller agree on the Title Defect Amount, that amount
shall be the Title Defect Amount;
(ii)    if the Title Defect is a lien, encumbrance or other charge that is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
amount necessary to be paid to remove the Title Defect from Seller's interest in
the affected Title Defect Property;
(iii)    if the Title Defect reflects a discrepancy (with a proportional
decrease in the working interest for the affected Title Defect Property) between
(A) the Net Revenue Interest for the affected Title Defect Property and (B) the
Net Revenue Interest stated in Schedule 3.4 then the Title Defect Amount shall
be the product of the Allocated Value of such Title Defect Property multiplied
by a fraction, the numerator of which is the amount of the Net Revenue Interest
decrease and the denominator of which is the Net Revenue Interest stated in
Schedule 3.4;
(iv)    if the Title Defect is an Environmental Defect, the Title Defect Amount
shall be the amount of the estimated costs and expenses to correct or remediate
the Environmental Defect (as of the Closing Date) in such a manner that is
consistent with applicable Environmental Laws;
(v)    if the Title Defect represents an obligation, encumbrance, burden or
charge upon or other defect in title to the Title Defect Property of a type not
described in subsections (ii), (iii) or (iv) above, the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Title
Defect Property, the portion of the Title Defect Property adversely affected by
the Title Defect, the legal effect of the Title Defect, the potential economic
effect of the Title Defect over the life of the Title Defect Property, the
values placed upon the Title Defect by Purchaser and Seller and such other
factors as are necessary to make a proper evaluation; provided, however, that,
the foregoing considerations notwithstanding, in the event that the Title Defect
is reasonably susceptible of being cured, the Title Defect Amount shall not be
greater than the reasonable cost and expense of curing or remediating, as
applicable, such Title Defect;
(vi)    the Title Defect Amount with respect to a Title Defect shall be
determined without duplication of any costs or losses included in any other
Title Defect Amount hereunder, or for which Purchaser otherwise receives credit
in the calculation of the Adjusted Purchase Price; and
(vii)    notwithstanding anything to the contrary in this Article 4, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
(other than Environmental Defects) upon any Title Defect Property shall not
exceed the Allocated Value of such Title Defect Property.



--------------------------------------------------------------------------------




(n)    (i)    Notwithstanding anything to the contrary in this Section 4.2:
(A)
with respect to alleged Environmental Defects (for which the asserted Title
Defect Amount is in excess of the Individual Defect Threshold) for which
Purchaser and Seller have not, prior to the Closing, agreed to a Title Defect
Amount (in accordance with Section 4.2(d)(iv)) or for which, prior to Closing,
the Title Defect Amount has not been determined pursuant to Section 4.4;

(B)
in the event the Parties have not, prior to Closing, agreed that an alleged
Environmental Defect constitutes a Title Defect;

(C)
with respect to alleged Environmental Defects for which the asserted Title
Defect Amount is less than the Allocated Value of the Title Defect Property and
the Parties have made an election to exclude pursuant to Section 4.2(c);

(D)
with respect to an alleged Environmental Defect for which the asserted Title
Defect Amount is equal to or greater than the Allocated Value of the Title
Defect Property and Seller has made an election to exclude pursuant to Section
4.2(c); or

(E)
with respect to any alleged Environmental Defect for which Seller has provided
notice to Purchaser prior to or on the Closing Date that Seller intends to cure
or remove the Environmental Defect on or before 180 days after the Title Claim
Date (the “Environmental Cure Period”),

the affected Title Defect Property that is subject to such alleged Environmental
Defect (an “Environmental Defect Hold-Back Property”) shall (X) not be included
in the Assets at Closing, and (Y) the Unadjusted Purchase Price shall be
adjusted downward by an amount equal to the Allocated Value of such
Environmental Defect Hold-Back Property (and, if not already reflected in the
preliminary settlement statement prepared prior to Closing pursuant to Section
9.4(a), the Allocated Value of such Environmental Defect Hold-Back Property
shall be excluded from the Closing Payment payable at Closing).
(i)    During the Environmental Cure Period, Seller shall have the right, but
not the obligation, at its sole cost, to cure or remove the Environmental Defect
affecting any Environmental Defect Hold-Back Property, in which case Seller
shall release and indemnify Purchaser Group in accordance with Section 7.1,
applied mutatis mutandis if Seller or Seller’s Representatives access
Purchaser’s property in its attempt to cure or remove the Environmental Defect
affecting an Environmental Defect Hold-Back Property. Any Environmental Defect
Hold-Back Property for which the Environmental Defect is cured or removed during
the Environmental Cure Period shall promptly thereafter be conveyed from Seller
to Purchaser, provided that if the Parties cannot agree on the proper and
adequate cure for an Environmental Defect or that an Environmental Defect has
been cure or removed,



--------------------------------------------------------------------------------




such dispute shall be finally and exclusively resolved in accordance with the
provisions of Section 4.4.
(ii)    If an Environmental Defect affecting any Environmental Defect Hold-Back
Property is not cured or removed by Seller within the Environmental Cure Period,
then the Parties or Seller, as applicable, shall determine the remedy with
respect to such Environmental Defect pursuant to Section 4.2(c) no later than 10
days after the end of the Environmental Cure Period;
(iii)    If any conveyance of an Environmental Defect Hold-Back Property is
completed prior to the Final Settlement Statement Date, then the Unadjusted
Purchase Price shall be adjusted upward by an amount equal to the Allocated
Value of such conveyed Environmental Defect Hold-Back Property and further
adjusted as applicable for the adjustments set forth in Section 3.3 that relate
to such Environmental Defect Hold-Back Property. If any conveyance of an
Environmental Defect Hold-Back Property is completed after the Final Settlement
Statement Date, then Purchaser shall pay to Seller an amount equal to the
Allocated Value of such conveyed Environmental Defect Hold-Back Property,
adjusted as applicable for the adjustments set forth in Section 3.3 that relate
to such Environmental Defect Hold-Back Property.
(f)    It is understood and agreed that Environmental Defects shall constitute
Title Defects for purposes of this Agreement (as is provided in the definition
of “Title Defects” set forth in Appendix A) and, as such, will be handled in
accordance with, and in all instances will be subject to, the provisions of this
Section 4.2 (other than Section 4.2(b) and Section 4.2(d)(vii) which shall not
apply to Environmental Defects) and the other applicable provisions of this
Article 4 (including the thresholds and deductibles set forth in Section 4.5).
For the avoidance of doubt, the Aggregate Defect Deductible is a single amount
which includes both Title Defects and Environmental Defects. Without limiting
the disclaimers and acknowledgements set forth in Article 5 and Article 6,
respectively, PURCHASER HEREBY WAIVES AND RELEASES ANY REMEDIES OR CLAIMS
(WHETHER AT LAW OR IN EQUITY) THAT IT MAY HAVE AGAINST SELLER, ITS AFFILIATES OR
ANY OTHER MEMBER OF THE SELLER GROUP UNDER APPLICABLE LAWS WITH RESPECT TO
ENVIRONMENTAL DEFECTS, EXCEPT SOLELY FOR THOSE REMEDIES SET FORTH IN THIS
ARTICLE 4 AND SECTION 11.2(B)(IV).
Section 4.3    Title Benefits.
(c)    Seller has the right, but not the obligation, to deliver to Purchaser on
or before the Title Claim Date with respect to each Title Benefit discovered by
Seller a notice (a “Title Benefit Notice”) in writing and including (i) a
description of the Title Benefit reasonably sufficient to determine the basis of
the alleged Title Benefit, (ii) the Unit affected by such Title Benefit (a
“Title Benefit Property”), (iii) the Allocated Value of each Title Benefit
Property, (iv) all documents upon which Seller relies for its assertion of a
Title Benefit, including, at a minimum, supporting documents reasonably
necessary for Purchaser (as well as any title attorney or examiner hired by
Purchaser) to verify the existence of the alleged Title Benefit and (v) the
amount by which Seller reasonably believes the Allocated Value of each Title
Benefit Property is increased by such Title Benefit and



--------------------------------------------------------------------------------




the computations and information upon which Seller’s belief is based on or
before the Title Claim Date with respect to each Title Benefit discovered by
Seller.
(d)    Subject to the Individual Benefit Threshold and the Aggregate Benefit
Deductible, with respect to each Title Benefit Property affected by Title
Benefits reported under Section 4.3(a), the Unadjusted Purchase Price shall be
increased by an amount (the “Title Benefit Amount”) equal to the increase in the
Allocated Value for such Title Benefit Property, as determined pursuant to
Section 4.3(c). Any upward adjustments to the Unadjusted Purchase Price pursuant
to this Section 4.3 shall be made (and accounted for) at the times set forth in
Section 9.4.
(e)    The Title Benefit Amount resulting from a Title Benefit shall be the
amount by which the Allocated Value of the Title Benefit Property affected by
such Title Benefit is increased as a result of the existence of such Title
Benefit and shall be determined in accordance with the following methodology,
terms and conditions:
(i)    if Purchaser and Seller agree on the Title Benefit Amount, that amount
shall be the Title Benefit Amount;
(ii)    if the Title Benefit reflects a difference (with a proportional increase
in the working interest for the affected Title Defect Property) between (A) the
Net Revenue Interest for the affected Title Benefit Property and (B) the Net
Revenue Interest stated in Schedule 3.4, then the Title Benefit Amount shall be
the product of the Allocated Value of such Title Benefit Property multiplied by
a fraction, the numerator of which is the amount of the Net Revenue Interest
increase and the denominator of which is the Net Revenue Interest stated in
Schedule 3.4; and
(iii)    if the Title Benefit represents a benefit in the ownership or title to
the Title Benefit Property of a type not described in subsections (i) or (ii)
above, the Title Benefit Amount shall be determined by taking into account the
Allocated Value of the Title Benefit Property, the portion of the Title Benefit
Property benefitted by the Title Benefit, the legal effect of the Title Benefit,
the potential economic effect of the Title Benefit over the life of the Title
Benefit Property, the values placed upon the Title Benefit by Purchaser and
Seller and such other factors as are necessary to make a proper evaluation.
(f)    If the Parties cannot reach an agreement on alleged Title Benefits and
Title Benefit Amounts by the scheduled Closing, the provisions of Section 4.4
shall apply.
Section 4.4    Title Disputes. The Parties shall attempt to agree on all Title
Defects and Title Benefits and Title Defect Amounts and Title Benefit Amounts,
respectively, prior to Closing. If the Parties are unable to agree on Title
Defects and Title Benefits and Title Defect Amounts and Title Benefit Amounts,
respectively, by the scheduled Closing, then Seller’s good faith estimate shall
be used to determine the Closing Payment pursuant to Section 9.4. If, after the
Remedy Deadline, the Parties are unable to agree on an alleged Title Defect or
Title Benefit or Title Defect Amount or Title Benefit Amount (the “Disputed
Title Matters”) such dispute(s), and only such dispute(s), shall be exclusively
and finally resolved in accordance with the following provisions of this Section
4.4. Purchaser shall provide to Seller by not later than the tenth (10th)
Business Day



--------------------------------------------------------------------------------




following the Remedy Deadline a written description meeting the requirements of
Section 4.2(a) or Section 4.3(a), as applicable, together with all supporting
documentation, of the Disputed Title Matters. By not later than ten (10)
Business Days after Seller’s receipt of Purchaser’s written description of the
Disputed Title Matters, Seller shall provide to Purchaser a written response
setting forth Seller’s position with respect to the Disputed Title Matters
together with all supporting documentation.
(a)    By not later than ten (10) Business Days after Purchaser’s receipt of
Seller’s written response to Purchaser’s written description of the Disputed
Title Matters, Purchaser may initiate a non-administered arbitration of any such
dispute(s) conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent that such rules do not conflict
with the terms of this Section, by written notice (the “Title Arbitration
Notice”) to Seller of any Disputed Title Matters not otherwise resolved or
waived that are to be resolved by arbitration (“Final Disputed Title Matters”).
(b)    The arbitration shall be held before a one member arbitration panel (the
“Title Arbitrator”), determined as follows. The Title Arbitrator shall be an
attorney with at least ten (10) years’ experience (i) in the case of Title
Defects other than Environmental Defects, examining oil and gas titles in the
State of North Dakota and (ii) in the case of Environmental Defects, as an
environmental attorney practicing in the State of North Dakota. Within two (2)
Business Days following Seller’s receipt of the Title Arbitration Notice, Seller
and Purchaser shall each exchange lists of three (3) acceptable, qualified
arbitrators. Within two (2) Business Days following the exchange of lists of
acceptable arbitrators, the Parties shall select by mutual agreement the Title
Arbitrator from their original lists of three (3) acceptable arbitrators. If no
such agreement is reached within seven (7) Business Days following the delivery
of Title Arbitration Notice, the Houston, Texas office of the American
Arbitration Association shall select an arbitrator from the original lists
provided by the Parties to serve as the Title Arbitrator.
(c)    Within three (3) Business Days following the selection of the Title
Arbitrator, the Parties shall submit one copy to the Title Arbitrator of
(i) this Agreement, with specific reference to this Section 4.4 and the other
applicable provisions of this Article 4, (ii) Purchaser’s written description of
the Final Disputed Title Matters, together with the supporting documents that
were provided to Seller, (iii) Seller’s written response to Purchaser’s written
description of the Final Disputed Title Matters, together with the supporting
documents that were provided to Purchaser and (iv) the Title Arbitration Notice.
The Title Arbitrator shall resolve the Final Disputed Title Matters based only
on the foregoing submissions, and shall select either the position of Seller or
Purchaser with respect to each Final Disputed Title Matter. Neither Purchaser
nor Seller shall have the right to submit additional documentation to the Title
Arbitrator nor to demand discovery on the other Party.
(d)    The Title Arbitrator shall make its determination by written decision
within thirty (30) days following Seller’s receipt of the Title Arbitration
Notice (the “Arbitration Decision”). The Arbitration Decision shall be final and
binding upon the Parties, without right of appeal. In making its determination,
the Title Arbitrator shall be bound by the provisions of this Article 4. The
Title Arbitrator may consult with and engage disinterested Third Parties to
advise the Title Arbitrator,



--------------------------------------------------------------------------------




but shall disclose to the Parties the identities of such consultants and shall
only use such Third Parties to the extent necessary to resolve the Final
Disputed Title Matters. Any such consultant shall not have worked as an employee
or consultant for either Party or its Affiliates during the five (5) year period
preceding the arbitration nor have any financial interest in the dispute.
(e)    The Title Arbitrator shall act as an expert for the limited purpose of
determining the specific disputed Title Defects and Title Defect Amounts or
Title Benefits and Title Benefit Amounts and shall not be empowered to award
damages, interest or penalties to either Party with respect to any matter.
(f)    Each Party shall each bear its own legal fees and other costs of
preparing and presenting its case. Seller shall bear one-half and Purchaser
shall bear one-half of the costs and expenses of the Title Arbitrator, including
any costs incurred by the Title Arbitrator that are attributable to the
consultation of any Third Party.
(g)    The Parties shall implement the Arbitration Decision as follows: (i) in
the case of alleged Title Defects determined to be Title Defects, such Title
Defects shall be remedied pursuant to Section 4.2(c) within ten (10) Business
Days following Seller’s receipt of the Arbitration Decision (with any amounts
owed, as a result of such remedy, to be made and accounted for at the times set
forth in Section 9.4(b)), and (ii) in the case of disputed Title Benefits, Title
Benefit Amounts or Title Defect Amounts, any amounts determined to be owed by
either Party shall be accounted for in the determination of the Adjusted
Purchase Price pursuant to Section 9.4(b). Any alleged Title Defects or Title
Benefits determined not to be Title Defects or Title Benefits under the
Arbitration Decision shall be final and binding as not being Title Defects or
Title Benefits. The Parties shall complete any reconveyancing of property as is
necessary to effect the remedy determined pursuant to subsection (i) above. In
the case of any such reconveyancing, Purchaser shall assign the relevant Lease
or Well to Seller with a special warranty of title, subject to no burdens, liens
or encumbrances other than the Permitted Encumbrances, by, through and under
Purchaser.
(h)    Any dispute over the interpretation or application of this Section 4.4
shall be decided by the Title Arbitrator with reference to the Laws of the State
of Texas.
Section 4.5    Limitations on Applicability.
(a)    The right of Purchaser or Seller to assert a Title Defect or Title
Benefit, respectively, under this Article 4 shall terminate on the Title Claim
Date, except that until the alleged Title Defect or Title Benefit or Title
Defect Amount or Title Benefit Amount, as applicable, is resolved in accordance
with this Agreement, there shall be no termination of Purchaser’s or Seller’s
rights under this Article 4 with respect to any alleged Title Defect or Title
Benefit or Title Defect Amount or Title Benefit Amount properly reported in
accordance with Section 4.4 on or before the Title Claim Date. Thereafter,
Purchaser’s and Seller’s sole and exclusive rights and remedies with regard to
title to the Assets shall be as set forth in the respective Assignments. Without
limiting the foregoing, if a Title Defect under this Article 4 results from any
matter that could also result in the breach of any representation or warranty of
Seller as set forth in Article 5 or a breach of Seller’s special warranty of
title in the Assignments, and Purchaser has knowledge of such matter prior to
the Title Claim Date, Purchaser shall only be entitled to assert such matter as
a Title Defect to the



--------------------------------------------------------------------------------




extent permitted by Article 4; and, for the avoidance of doubt, Purchaser shall
be precluded from also asserting any such matter as the basis of the breach of
any such representation or warranty or as a claim against Seller’s special
warranty of title provided in the Assignments.
(b)    Notwithstanding anything to the contrary in this Agreement, in no event
shall there be any adjustments to the Unadjusted Purchase Price or other
remedies available in respect of Title Defects (including Title Defects
constituting Environmental Defects) or Title Benefits, as applicable, under this
Article 4:
(i)    With respect to Title Defects, (A) for any Title Defect Amount with
respect to an individual Title Defect Property if such amount does not exceed
One Hundred Thousand Dollars ($100,000) (the “Individual Defect Threshold”),
provided that, Purchaser shall be entitled to recover the full Title Defect
Amount once the Individual Defect Threshold is met, subject to the Aggregate
Defect Deductible; and (B) unless the amount of all such Title Defect Amounts
(provided that each such Title Defect Amount exceeds the Individual Defect
Threshold), in the aggregate (excluding any Title Defect Amounts with respect to
Title Defects cured or indemnified by Seller in accordance with this Article 4)
exceeds two and one-half percent (2.5%) of the Unadjusted Purchase Price (the
“Aggregate Defect Deductible”), after which point, subject to the Individual
Defect Threshold, Purchaser shall be entitled to adjustments to the Unadjusted
Purchase Price or other remedies elected by Seller in accordance with Section
4.2(c) only with respect to Title Defect Amounts in excess of such Aggregate
Defect Deductible and only to the extent that Title Defect Amounts exceed the
Aggregate Defect Deductible. Notwithstanding the foregoing, Title Defects which
would otherwise constitute breaches of the special warranty of title set forth
in the Assignments but which are asserted prior to the Title Claim Date shall
not be subject to the Individual Defect Threshold or the Aggregate Defect
Deductible.
(ii)    With respect to Title Benefits, (A) for any Title Benefit Amount with
respect to an individual Title Benefit Property: if such amount does not exceed
One Hundred Thousand Dollars ($100,000) (the “Individual Benefit Threshold”),
provided that, Seller shall be entitled to recover the full Title Benefit Amount
once the Individual Benefit Threshold is met, subject to the Aggregate Benefit
Deductible; and (B) unless the amount of all such Title Benefit Amounts
(provided that each such Title Benefit Amount exceeds the Individual Benefit
Threshold), in the aggregate exceeds two and one-half percent (2.5%) of the
Unadjusted Purchase Price (the “Aggregate Benefit Deductible”), after which
point, subject to the Individual Benefit Threshold, Seller shall be entitled to
adjustments to the Unadjusted Purchase Price only with respect to Title Benefit
Amounts in excess of such Aggregate Benefit Deductible and only to the extent
that Title Benefit Amounts exceed the Aggregate Benefit Deductible.
(c)    Without prejudice to any of the other dates by which performance or the
exercise of rights is due hereunder, or the Parties’ rights or obligations in
respect thereof, the Parties hereby acknowledge that, as set forth more fully in
Section 13.14, time is of the essence in performing their obligations and
exercising their rights under this Article 4, and, as such, that each and every



--------------------------------------------------------------------------------




date and time by which such performance or exercise is due shall be the firm and
final date and time.
Section 4.6    Consents to Assignment and Preferential Rights to Purchase.
(a)    Promptly after the Execution Date, Seller shall prepare and send
(i) notices to the holders of any required consents to assignment (including the
Specified Consent Requirements that are set forth on Schedule 5.16) requesting
consents to the Assignments; (ii) notices to the holders of any applicable
preferential rights to purchase or similar rights (including rights to purchase
or similar rights arising in connection with change in control provisions)
(collectively, “Preferential Rights”) that are set forth on Schedule 5.16 in
compliance with the terms of such rights and requesting waivers of such rights;
and (iii) upon Purchaser’s review and written request, notices under each
Contract and for each interest described under Section 2.2(g) or Section 2.2(i)
for which consent or a waiver is required from a counterparty or under
applicable Law in order to transfer, assign or amend such Contract. Seller shall
use Commercially Reasonable Efforts to cause such consents and waivers of
Preferential Rights (or the exercise thereof), to be obtained and delivered
prior to Closing. Purchaser shall cooperate with Seller in seeking to obtain
such consents to assignment and waivers of Preferential Rights. Any Preferential
Right must be exercised subject to all terms and conditions set forth in this
Agreement, including the successful Closing of this Agreement pursuant to
Article 9 as to those Assets for which Preferential Rights have not been
exercised. The consideration payable under this Agreement for any particular
Asset for purposes of Preferential Right notices shall be the Allocated Value
for such Asset, subject to adjustment pursuant to Section 3.3. If, prior to the
Closing Date, any Party discovers any required consents or Preferential Rights
(applying to the Assets) for which notices have not been delivered pursuant to
the first sentence of this Section 4.6(a), then (A) the Party making such
discovery shall provide the other Party with written notification of such
consents or Preferential Rights, as applicable, (B) Seller, following delivery
or receipt of such written notification, will promptly send notices to the
holders of such required consents requesting consents and notices to the holders
of such Preferential Rights in compliance with the terms of such rights and
requesting waivers of such rights and (C) the terms and conditions of this
Section 4.6 shall apply to the Assets subject to such consents or Preferential
Rights, as applicable.
(b)    In no event shall there be included in the Assignments any Asset for
which a Specified Consent Requirement has not been satisfied. In cases in which
the Asset subject to such a requirement is a Contract and Purchaser is assigned
the Property or Properties to which the Contract relates, but the Contract is
not transferred to Purchaser due to the unwaived Specified Consent Requirement,
(i) Seller shall continue after Closing to use Commercially Reasonable Efforts
to satisfy the Specified Consent Requirement so that such Contract can be
transferred to Purchaser upon receipt of the Specified Consent Requirement, (ii)
the Contract shall be held by Seller for the benefit of Purchaser until the
Specified Consent Requirement is satisfied or the Contract has terminated and
(iii) Purchaser shall pay all amounts due thereunder, perform all obligations
thereunder and indemnify Seller against any Damages incurred or suffered by
Seller as a consequence of remaining a party to such Contract until the
Specified Consent Requirement is satisfied or the Contract has terminated. In
cases in which the Asset subject to such a Specified Consent Requirement is a
Property and such consent is not satisfied by Closing, the affected Property



--------------------------------------------------------------------------------




and the Assets related to that Property shall not be transferred at Closing and
the Unadjusted Purchase Price shall be reduced by the Allocated Value of the
Property and related Assets, provided that Seller shall continue after Closing
to use Commercially Reasonable Efforts to satisfy the Specified Consent
Requirement so that such Property and the Assets related to the Property can be
transferred to Purchaser upon receipt of the Specified Consent Requirement,
subject to the remainder of this Section 4.6(b). If an unsatisfied Specified
Consent Requirement with respect to which an adjustment to the Unadjusted
Purchase Price is made under Section 3.3 is subsequently satisfied prior to the
date of delivery of the final settlement statement under Section 9.4(b), a
separate closing shall be held within five (5) Business Days thereof at which
(i) Seller shall convey the affected Property and related Assets to Purchaser in
accordance with this Agreement and (ii) Purchaser shall pay an amount equal to
the Allocated Value of such Property and related Assets, adjusted in accordance
with Section 3.3, to Seller. If such consent requirement is not satisfied by the
date of delivery of the final settlement statement, Seller shall have no further
obligation to sell and convey such Property and related Assets and Purchaser
shall have no further obligation to purchase, accept and pay for such Property,
and the affected Property and related Assets shall be deemed to be deleted from
Exhibit A‑1, Exhibit A‑2, Schedule 3.4 and the other applicable Exhibits and
Schedules to this Agreement for all purposes.
(c)    If any Preferential Right affecting an Asset is exercised prior to
Closing, the Unadjusted Purchase Price shall be decreased by the Allocated Value
for such Assets, and the affected Assets shall be deemed to be deleted from
Exhibit A-1, Exhibit A-2, Schedule 3.4 and the other applicable Exhibits and
Schedules to this Agreement for all purposes. Seller shall retain the
consideration paid by the Third Party, and shall have no further obligation with
respect to such affected Assets under this Agreement. Should a Third Party fail
to exercise its Preferential Right as to any portion of the Assets prior to
Closing and the time for exercise or waiver has not yet expired, the affected
Assets shall not be transferred at Closing and the Unadjusted Purchase Price
shall be reduced by the Allocated Values of such Assets. In the event that such
Third Party exercises its Preferential Right following the Closing, Seller shall
have no further obligation to sell and convey the affected Assets and Purchaser
shall have no further obligation to purchase, accept and pay for such affected
Assets, and the affected Assets shall be deemed to be deleted from Exhibit A-1,
Exhibit A-2, Schedule 3.4 and the other applicable Exhibits and Schedules to
this Agreement for all purposes. If, on the other hand, the applicable
Preferential Rights are waived or expire, a separate closing shall be held
within five (5) Business Days thereof at which (i) Seller shall convey the
affected Assets to Purchaser in accordance with this Agreement and
(ii) Purchaser shall pay an amount equal to the Allocated Value of such Assets,
adjusted in accordance with Section 3.3, to Seller.
Section 4.7    Casualty or Condemnation Loss.
(a)    If, after the Execution Date, but prior to the Closing Date, any portion
of the Assets is damaged, destroyed or made unavailable or unusable for the
intended purpose by fire or other casualty or is taken in condemnation or under
right of eminent domain (each a “Casualty Loss”), and the loss as a result of
such individual Casualty Loss exceeds five percent (5%) of the Unadjusted
Purchase Price, Purchaser shall nevertheless be required to close, and Seller
shall elect by written notice to Purchaser prior to Closing either (i) to cause
the Assets adversely affected by any such individual Casualty Loss to be
repaired or restored to at least their condition prior to such



--------------------------------------------------------------------------------




Casualty Loss, at Seller’s sole cost and expense, as promptly as reasonably
practicable (which work may extend after the Closing Date), (ii) to indemnify
Purchaser against any costs or expenses that Purchaser reasonably incurs to
repair or restore the Assets subject to any such Casualty Loss or (iii) to
exclude the affected Assets from this Agreement and reduce the Unadjusted
Purchase Price by the Allocated Value of such Assets. In each case, Seller shall
retain all rights to insurance, unpaid awards, condemnation payments and other
rights and claims against Third Parties with respect to the Casualty Loss,
except to the extent the Parties otherwise agree in writing.
(b)    If, after the Execution Date, but prior to the Closing Date, any Casualty
Loss occurs, and the loss as a result of such individual Casualty Loss is five
percent (5%) or less of the Unadjusted Purchased Price, Purchaser shall
nevertheless be required to close and Seller shall, at Closing, pay to Purchaser
all sums paid to Seller by Third Parties (including insurers) by reason of such
individual Casualty Loss and, to the extent necessary, shall assign, transfer
and set over to Purchaser or subrogate Purchaser to all of Seller’s right, title
and interest (if any) in unpaid awards, condemnation payments and other rights
and claims against Third Parties (other than Persons within the Seller Group)
arising out of the Casualty Loss.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF SELLER
Section 5.1    Generally.
(o)    Any representation or warranty qualified to the “knowledge of Seller” or
“to Seller’s knowledge” or with any similar knowledge qualification is limited
to matters within the Actual Knowledge of the individuals listed in Schedule
5.1. As used in this Agreement, the term “Actual Knowledge” with respect to any
individual means information personally known by such individual.
(p)    Inclusion of a matter on a Schedule in relation to a representation or
warranty that addresses matters having a Material Adverse Effect shall not be
deemed an indication that such matter does, or may, have a Material Adverse
Effect. Likewise, the inclusion of a matter on a Schedule to this Agreement in
relation to a representation or warranty shall not be deemed an indication that
such matter necessarily would, or may, breach such representation or warranty
absent its inclusion on such Schedule. Matters may be set forth on a Schedule
for information purposes only.
(q)    Subject to the foregoing provisions of this Section 5.1, the disclaimers
and waivers contained in and the other terms and conditions of this Agreement,
Seller represents and warrants to Purchaser the matters set forth in Section 5.2
through Section 5.21 as of the Execution Date and on the Closing Date, as
applicable (except for the representations and warranties that refer to a
specified date which will be deemed made as of such date).
Section 5.2    Existence and Qualification. Seller is a limited liability
company, validly existing and in good standing under the Laws of the State of
Louisiana and is duly qualified to do business in the State of North Dakota.



--------------------------------------------------------------------------------




Section 5.3    Power. Seller has the requisite power to enter into and perform
this Agreement and to consummate the transactions contemplated by this
Agreement.
Section 5.4    Authorization and Enforceability. The execution, delivery and
performance of this Agreement and all documents required to be executed and
delivered by Seller at Closing, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary limited liability company action on the part of Seller. This Agreement
has been duly executed and delivered by Seller (and all documents required
hereunder to be executed and delivered by Seller at Closing will be duly
executed and delivered by Seller) and this Agreement constitutes, and at the
Closing such documents will constitute, the valid and binding obligations of
Seller, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy or other similar Laws
affecting the rights and remedies of creditors generally, as well as by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 5.5    No Conflicts. Assuming the receipt of all consents and approvals
from Third Parties in connection with the transactions contemplated hereby and
the waiver of or compliance with all Preferential Right rights applicable to the
transfer of the Assets contemplated hereby, the execution, delivery and
performance of this Agreement by Seller, and the transactions contemplated by
this Agreement, will not (a) violate any provision of the limited liability
company agreement or other organizational documents of Seller, (b) result in
default (with due notice or lapse of time or both) or the creation of any lien
or encumbrance or give rise to any right of termination, cancellation or
acceleration under any material note, bond, mortgage, indenture, license or
agreement to which Seller is a party or that affects the Assets, (c) violate any
judgment, order, ruling or decree applicable to Seller as a party in interest,
or (d) violate any Laws applicable to Seller or any of the Assets, except any
matters described in subsections (b) or (c) above which would not have a
Material Adverse Effect.
Section 5.6    Liability for Brokers’ Fees. Purchaser shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Seller or its Affiliates, for brokerage fees,
finder’s fees, agent’s commissions or other similar forms of compensation in
connection with this Agreement or any agreement or transaction contemplated
hereby.
Section 5.7    Intellectual Property. Seller owns, or has the licenses or rights
to use all material Intellectual Property used in the ownership or operation of
the Assets. Seller has not received from any Third Party a claim in writing that
Seller is infringing on the Intellectual Property of such Third Party.
Section 5.8    Insurance. Seller has made available to Purchaser copies of all
policies of insurance applicable to the Assets (with redactions of those
portions of the policies not applicable to the Assets), which are set forth on
Schedule 5.8, and, for recently renewed policies (to the extent applicable to
the Assets), binders to which Seller is a party or under which the Assets are
covered. Except as set forth in Schedule 5.8, (a) all such policies of insurance
to which Seller is a party and which relate to the Assets are valid,
outstanding, and enforceable, (b) will continue in full force and effect
immediately prior to the Closing and (c) Seller has paid all premiums due, and
has otherwise



--------------------------------------------------------------------------------




performed all of its obligations, under each policy to which Seller is a party
(or that provides coverage to Seller) and which relate to the Assets.
Section 5.9    Litigation. Except as set forth on Schedule 5.9, there are no
actions, suits or proceedings pending, or to Seller’s knowledge, threatened in
writing, before any Governmental Body or arbitrator with respect to Seller or
the Assets that would materially impair Seller’s ability to perform its
obligations under this Agreement or that would affect the Assets.
Section 5.10    Payment of Royalties and Rentals. With respect to Assets for
which the counterparty is not a Governmental Body (and, to Seller’s knowledge,
with respect to Assets for which the counterparty is a Governmental Body) all
royalties, overriding royalties and other burdens on production that are payable
by Seller (for its own account) relating to the Assets have been properly and
legally paid before the same became delinquent. With respect to Leases and other
agreements for which the counterparty is not a Governmental Body (and, to
Seller’s knowledge, with respect to Leases and other agreements for which the
counterparty is a Governmental Body) all delay rentals and royalties that are
payable by Seller (for its own account) that perpetuate Leases and similar
payments under surface use agreements have been properly and legally paid before
the same became delinquent.
Section 5.11    Taxes and Assessments.
(a)All Asset Taxes that have become due and payable have been properly paid in
full.
(b)All Tax Returns with respect to Asset Taxes that are required to be filed
with respect to the Assets have been filed and all such Tax Returns are true,
correct and complete in all material respects.
(c)There are no liens for unpaid Taxes against the Assets other than liens for
current period Taxes not yet due and payable.
(d)Except as set forth on Schedule 5.11, no on-going action, suit, Governmental
Body proceeding or audit is now in progress or pending (and if pending, for
which Seller has been provided notice by such adverse Third Party or
Governmental Body) with respect to Asset Taxes, and Seller has not received
written notice of any pending claim against the Assets from any applicable
Governmental Body for assessment of Asset Taxes and to Seller’s knowledge no
such claim has been threatened.
(e)Seller has not granted an extension or waiver of the statute of limitations
applicable to any Tax Return, which period has not yet expired. No power of
attorney that is currently in force has been granted with respect to any matter
relating to Asset Taxes that could be binding on Purchaser with respect to the
Assets after Closing.
(f)Seller is not a party to or bound by any Tax allocation or Tax sharing or
indemnification agreement with respect to the Assets.



--------------------------------------------------------------------------------




(g)Except as disclosed on Schedule 5.11, none of the Assets is held in an
arrangement that is classified as, or deemed by law or agreement to be, a
partnership for U.S. federal income tax purposes. Any tax partnership set forth
on Schedule 5.11 shall have in effect for the taxable year that includes the
Closing Date an election under Section 754 of the Code.
(h)All of the Assets have been properly listed and described on the property tax
rolls for the Tax units in which the Assets are located and no portion of the
Assets constitutes omitted property for property tax purposes.
(i)Neither Purchaser nor any of its Affiliates will be held liable for any
unpaid Taxes of Seller or with respect to the Assets (other than Asset Taxes for
the period from and after the Effective Time) as a successor or transferee, by
statute, contract or otherwise.
Section 5.12    Capital Commitments. Except as set forth on Schedule 5.12, as of
the Effective Time, there were no outstanding AFEs or other capital commitments
to Third Parties that were binding on the Assets and could reasonably be
expected to require expenditures by the owner of such Assets after the Effective
Time in excess of $250,000.
Section 5.13    Compliance with Laws. To Seller’s knowledge, Seller has complied
with, and the Assets have been operated in, compliance with all applicable Laws
in all material respects.
Section 5.14    Contracts. Except as set forth on Schedule 5.14,
To Seller’s knowledge, Seller is not in default under any Contract.
(a)    There are no (i) Contracts with Affiliates of Seller that will be binding
on the Assets after Closing or (ii) hedges, swaps, derivatives or other similar
contracts that will be binding on the Assets after Closing.
(b)    None of the Properties are subject to or burdened by and the Seller is
not a party to any Contract with respect to Seller’s operation of the Assets,
that can be reasonably expected to result in aggregate payments or receipts of
revenue by the Seller of more than $500,000 annually in the current year or any
subsequent year.
(c)    There are no Contracts that contain a call on production with respect to
the Properties.
(d)    None of the Properties are subject to or burdened by any pending farmout
agreement, exploration agreement, participation agreement or other similar
contract.
(e)    There are no material surface use agreements or similar contracts that
benefit or burden the Properties.
(f)    None of the Properties are subject to or burdened by any (i) operating
agreement, transportation, gathering, processing or similar contract or
Hydrocarbon sales contract (in each case) that is not terminable without penalty
on sixty (60) days’ or less notice or (ii) any



--------------------------------------------------------------------------------




indenture, mortgage, loan, credit or sale-leaseback or similar contract that
will not be terminated at or prior to the Closing.
Section 5.15    Payments for Production. Except as set forth on Schedule 5.15,
Seller is not obligated by virtue of any take-or-pay payment, advance payment or
other similar payment (other than royalties, overriding royalties and similar
arrangements reflected in the Net Revenue Interest figures set forth on Schedule
3.4; gas balancing arrangements; and non-consent provisions in the Contracts) to
deliver Hydrocarbons, or proceeds from the sale thereof, attributable to the
Properties at some future time without receiving payment therefor at or after
the time of delivery, and, similarly, except as set forth on Schedule 5.15,
there are not any Imbalances attributable to the Properties.
Section 5.16    Consents and Preferential Purchase Rights. Except as set forth
on Schedule 5.16, to Seller’s knowledge, none of the Properties, or any portion
thereof, is subject to any Preferential Right or Specified Consent Requirement
that may be applicable to the transactions contemplated by this Agreement,
except Customary Post-Closing Consents.
Section 5.17    Properties. To Seller’s knowledge, (a) no default exists in the
performance of any obligation of Seller under the Leases that would entitle the
lessor thereunder to cancel or terminate any such Leases, and (b) except as set
forth in Schedule 5.17, no party to any Lease or any successor to the interest
of such party has filed or threatened in writing to file any action to
terminate, cancel, rescind or procure judicial reformation of any such Lease.
Section 5.18    Non-Consent Operations. Except as set forth on Schedule 5.18 or
otherwise reflected on Exhibit A-1 or Exhibit A-2, as applicable, no operations
are being conducted or have been conducted on the Properties with respect to
which Seller has elected to be a non-consenting party under the applicable
operating agreement and with respect to which all of Seller’s rights have not
yet reverted to it.
Section 5.19    Plugging and Abandonment. Seller has not received any written
notices or demands from Governmental Bodies or Third Parties to plug or abandon
any wells located on the Leases or the Units. To Seller’s knowledge, except as
set forth on Schedule 5.19, the wells located on the Leases and the Units that
are neither in use for purposes of production or injection, nor temporarily
suspended or temporarily abandoned in accordance with applicable Law, have been
plugged and abandoned in accordance with applicable Law in all material
respects.
Section 5.20    Suspense Funds. Except as set forth on Schedule 5.20, as of the
date hereof, Seller does not hold any Third Party funds in suspense with respect
to production of Hydrocarbons from any of the Assets other than amounts less
than the statutory minimum amount that Seller is permitted to accumulate prior
to payment.
Section 5.21    Bankruptcy. There are no bankruptcy, insolvency, reorganization,
receivership or similar proceedings pending against, being contemplated by or,
to Seller’s knowledge, threatened against Seller.



--------------------------------------------------------------------------------




Section 5.22    Certain Disclaimers.
(A)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 4, THIS
ARTICLE 5, IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(B) OR IN THE ASSIGNMENTS TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER,
(i) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR
IMPLIED, AND (ii) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY
FOR ANY STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO
THE PURCHASER GROUP (INCLUDING ANY OPINION, INFORMATION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO PURCHASER BY ANY PERSON OF THE SELLER GROUP).  
(B)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 4, THIS
ARTICLE 5, IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(B) OR IN THE ASSIGNMENTS TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER,
WITHOUT LIMITING THE GENERALITY OF SECTION 5.22(A), SELLER EXPRESSLY DISCLAIMS
ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, ORAL OR WRITTEN,
AS TO (i) TITLE TO ANY OF THE ASSETS, (ii) THE CONTENTS, CHARACTER OR NATURE OF
ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING
CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (iii) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (iv) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (v) THE PRODUCTION OF PETROLEUM SUBSTANCES FROM THE
ASSETS, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS OR IN PAYING QUANTITIES,
(vi) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS OR (vii) ANY OTHER MATERIALS OR INFORMATION THAT MAY
HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO THE PURCHASER GROUP IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO (INCLUDING ANY ITEMS PROVIDED IN CONNECTION WITH
SECTION 7.1), AND FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT
PURCHASER SHALL BE DEEMED TO BE OBTAINING THE EQUIPMENT AND OTHER TANGIBLE
PROPERTY INCLUDED AS PART OF THE ASSETS IN ITS PRESENT STATUS, CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS, AND THAT, AS OF
CLOSING, PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER
DEEMS APPROPRIATE.



--------------------------------------------------------------------------------




(C)    EXCEPT AS AND TO THE EXTENT EXPRESSLY PROVIDED IN ARTICLE 4 AND SECTION
11.2(B)(IV), SELLER SHALL NOT HAVE ANY LIABILITY IN CONNECTION WITH AND HAS NOT
AND WILL NOT MAKE (AND HEREBY DISCLAIMS) ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS,
ENVIRONMENTAL DEFECTS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF HAZARDOUS
SUBSTANCES, HYDROCARBONS OR NORM INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN
HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND PURCHASER SHALL BE DEEMED TO
BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL
CONDITION.
ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Section 6.1    Generally.
(a)    Any representation or warranty qualified to the “knowledge of Purchaser”
or “to Purchaser’s knowledge” or with any similar knowledge qualification is
limited to matters within the Actual Knowledge of the individuals listed in
Schedule 6.1.
(b)    Purchaser represents and warrants to Seller the matters set forth in
Section 6.2 through Section 6.13 as of the Execution Date and on the Closing
Date (except for representations and warranties that refer to a specified date
which will be deemed made as of such date).
Section 6.2    Existence and Qualification. Purchaser is a Texas corporation,
validly existing, and in good standing under the Laws of the State of Texas and
is duly qualified to do business in the State of North Dakota.
Section 6.3    Power. Purchaser has the requisite power to enter into and
perform this Agreement and consummate the transactions contemplated by this
Agreement.
Section 6.4    Authorization and Enforceability. The execution, delivery and
performance of this Agreement and all documents required to be executed and
delivered by Purchaser at Closing, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary limited liability company, corporate or partnership action on the part
of Purchaser. This Agreement has been duly executed and delivered by Purchaser
(and all documents required hereunder to be executed and delivered by Purchaser
at Closing will be duly executed and delivered by Purchaser) and this Agreement
constitutes, and at the Closing such documents will constitute, the valid and
binding obligations of Purchaser, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).



--------------------------------------------------------------------------------




Section 6.5    No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser, and the transactions contemplated by this Agreement,
will not (a) violate any provision of the certificate of incorporation, bylaws,
agreement of limited partnership or other organizational documents of Purchaser,
(b) result in a material default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Purchaser is a party, (c) violate any judgment, order, ruling, or regulation
applicable to Purchaser as a party in interest, or (d) violate any Laws
applicable to Purchaser or any of its assets, except any matters described in
subsections (b), (c) or (d) above which would not have a material adverse effect
on Purchaser’s ability to consummate the transactions contemplated herein and to
perform its obligations in connection therewith pursuant to the terms hereof.
Section 6.6    Liability for Brokers’ Fees. Seller shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser or its Affiliates, for brokerage fees,
finder’s fees, agent’s commissions or other similar forms of compensation in
connection with this Agreement or any agreement or transaction contemplated
hereby.
Section 6.7    Litigation. There are no actions, suits or proceedings pending,
or to Purchaser’s knowledge, threatened in writing, before any Governmental Body
or arbitrator against Purchaser that are reasonably likely to materially impair
Purchaser’s ability to perform its obligations under this Agreement or any
document required to be executed and delivered by Purchaser at Closing.
Section 6.8    Financing. Purchaser has and will maintain between the Execution
Date and Closing sufficient cash, available lines of credit or other sources of
immediately available funds (in Dollars) to enable it to pay the Closing Payment
to Seller at the Closing.
Section 6.9    Securities Law Compliance. Purchaser is acquiring the Assets for
its own account for use in its trade or business, and not with a view toward or
for sale associated with any distribution thereof, nor with any present
intention of making a distribution thereof within the meaning of the Securities
Act of 1933, as amended, and applicable state securities Laws.
Section 6.10    Independent Evaluation.
(a)    Purchaser is knowledgeable of the oil and gas business and of the usual
and customary practices of oil and gas producers, including those in the areas
where the Assets are located.
(b)    Purchaser is a party capable of making such investigation, inspection,
review and evaluation of the Assets as a prudent purchaser would deem
appropriate under the circumstances including with respect to all matters
relating to the Assets, their value, operation and suitability.



--------------------------------------------------------------------------------




(c)    In making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser has relied solely on the basis of
its own independent due diligence investigation of the Assets and the terms and
conditions of this Agreement.
Section 6.11    Consents, Approvals or Waivers. Purchaser’s execution, delivery
and performance of this Agreement (and any document required to be executed and
delivered by Purchaser at Closing) is not and will not be subject to any
consent, approval, or waiver from any Governmental Body or other Third Party,
except consents and approvals of assignments by Governmental Bodies that are
customarily obtained after Closing.
Section 6.12    Bankruptcy. There are no bankruptcy, insolvency, reorganization
or receivership proceedings pending against, being contemplated by, or
threatened against Purchaser.
Section 6.13    Qualification. Purchaser is, or as of the Closing Date will be,
qualified under applicable Law to own the Assets and has, or as of the Closing
Date will have, complied with all necessary bonding requirements of Governmental
Bodies required for Purchaser’s ownership or operation of the Assets.
Section 6.14    Limitation. Purchaser acknowledges the following:
(A)    EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 4, ARTICLE 5,
IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(B) OR IN
THE ASSIGNMENTS TO BE DELIVERED BY SELLER TO PURCHASER HEREUNDER, THERE ARE NO
REPRESENTATIONS AND WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, BY SELLER AS TO
THE ASSETS OR PROSPECTS THEREOF AND PURCHASER HAS NOT RELIED UPON ANY ORAL OR
WRITTEN INFORMATION PROVIDED BY SELLER.
(B)    EXCEPT AS AND TO THE EXTENT EXPRESSLY PROVIDED IN ARTICLE 4 AND SECTION
11.2(B)(IV), SELLER AND THE OTHER MEMBERS OF THE SELLER GROUP SHALL NOT HAVE ANY
LIABILITY IN CONNECTION WITH AND SELLER HAS DISCLAIMED, HAS NOT MADE AND WILL
NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE
RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL DEFECTS, ENVIRONMENTAL
LIABILITIES, THE RELEASE OF HAZARDOUS SUBSTANCES, HYDROCARBONS OR NORM INTO THE
ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS.
(C)    THE ASSETS HAVE BEEN USED FOR EXPLORATION, DEVELOPMENT AND PRODUCTION OF
HYDROCARBONS AND THERE MAY BE PETROLEUM, PRODUCED WATER, WASTE, OR OTHER
SUBSTANCES OR MATERIALS LOCATED IN, ON OR UNDER THE PROPERTIES OR ASSOCIATED
WITH THE ASSETS. EQUIPMENT AND SITES INCLUDED IN THE ASSETS MAY CONTAIN
ASBESTOS, NORM OR OTHER HAZARDOUS SUBSTANCES. NORM MAY AFFIX OR ATTACH ITSELF TO
THE INSIDE OF WELLS, MATERIALS AND



--------------------------------------------------------------------------------




EQUIPMENT AS SCALE, OR IN OTHER FORMS. THE WELLS, MATERIALS AND EQUIPMENT
LOCATED ON THE PROPERTIES OR INCLUDED IN THE ASSETS MAY CONTAIN NORM AND OTHER
WASTES OR HAZARDOUS SUBSTANCES. NORM CONTAINING MATERIAL OR OTHER WASTES OR
HAZARDOUS SUBSTANCES MAY HAVE COME IN CONTACT WITH VARIOUS ENVIRONMENTAL MEDIA,
INCLUDING WATER, SOILS OR SEDIMENT. SPECIAL PROCEDURES MAY BE REQUIRED FOR THE
ASSESSMENT, REMEDIATION, REMOVAL, TRANSPORTATION OR DISPOSAL OF ENVIRONMENTAL
MEDIA, WASTES, ASBESTOS, NORM AND OTHER HAZARDOUS SUBSTANCES FROM THE ASSETS.
ARTICLE 7    
COVENANTS OF THE PARTIES
Section 7.1    Access.
(i)    Between the Execution Date and the Closing Date, Seller shall give
Purchaser access to the Assets and access to and the right to copy, at
Purchaser’s sole cost, risk and expense, the Records (or originals thereof) in
Seller’s possession, for the purpose of conducting a reasonable due diligence
review of the Assets, but only to the extent that Seller may do so without
violating any obligations to any Third Party and to the extent that Seller has
the authority to grant such access without breaching any restriction binding on
it (and Seller shall use reasonable efforts to seek waivers of such restrictions
if and to the extent requested by Purchaser, provided, however, that Seller
shall have no obligation to expend any monies in seeking such waivers). Subject
to the foregoing, Purchaser shall be entitled to conduct (i) a Phase I
Environmental Site Assessment of the Assets and may conduct visual inspections
and record reviews relating to the Assets, including their condition and
compliance with Environmental Laws, and (ii) a Phase II Environmental Site
Assessment of the Assets, subject to, prior to performing such actions,
(A) receipt of Seller’s written permission (such permission not to be
unreasonably withheld, conditioned or delayed) to perform the Phase II
Environmental Site Assessment and (B) written protocol with Seller for the
conduct of any such Phase II Environmental Site Assessment. Otherwise, Purchaser
shall not operate any equipment or conduct any testing or sampling of soil,
groundwater or other materials (including any testing or sampling for Hazardous
Substances, Hydrocarbons or NORM) on or with respect to the Assets prior to
Closing. Purchaser shall abide by Seller’s, and any Third Party operator’s,
safety rules, regulations, and operating policies (including the execution and
delivery of any documentation or paperwork, e.g., boarding agreements or
liability releases, required by Third Party operators with respect to
Purchaser’s access to any of the Assets) while conducting its due diligence
evaluation of the Assets. Any conclusions made from any examination done by
Purchaser shall result from Purchaser’s own independent review and judgment.
(j)    The access granted to Purchaser under this Section 7.1 shall be limited
to Seller’s normal business hours, and Purchaser’s investigation shall be
conducted in a manner that minimizes interference with the operation of the
Assets. Purchaser shall coordinate its access rights of the Assets with Seller
to reasonably minimize any inconvenience to or interruption of the conduct of
business by Seller. Purchaser shall provide Seller with at least forty-eight
(48) hours’ written



--------------------------------------------------------------------------------




notice before the Assets are accessed pursuant to this Section 7.1, along with a
listing of its representatives involved and a description of the activities
Purchaser intends to undertake.
(k)    Purchaser acknowledges that, pursuant to its right of access to the
Assets, Purchaser will become privy to confidential and other information of
Seller and that such confidential information (which includes Purchaser’s
conclusions with respect to its evaluations) shall be held confidential by
Purchaser in accordance with the terms of the Confidentiality Agreement and any
applicable privacy Laws regarding personal information.
(L)    In connection with the rights of access, examination and inspection
granted to Purchaser under this Section 7.1, (i) PURCHASER WAIVES AND RELEASES
ALL CLAIMS AGAINST THE SELLER GROUP ARISING IN ANY WAY THEREFROM OR IN ANY WAY
CONNECTED THEREWITH AND (ii) PURCHASER HEREBY AGREES TO INDEMNIFY, DEFEND AND
HOLD HARMLESS EACH MEMBER OF THE SELLER GROUP AND THIRD PARTY OPERATORS FROM AND
AGAINST ANY AND ALL DAMAGES ATTRIBUTABLE TO PERSONAL INJURY, DEATH OR PHYSICAL
PROPERTY DAMAGE, OR VIOLATION OF THE SELLER GROUP’S OR ANY THIRD PARTY
OPERATOR’S RULES, REGULATIONS, OR OPERATING POLICIES, ARISING OUT OF, RESULTING
FROM OR RELATING TO ANY FIELD VISIT OR OTHER DUE DILIGENCE ACTIVITY CONDUCTED BY
PURCHASER WITH RESPECT TO THE ASSETS, EVEN IF SUCH LIABILITIES ARISE OUT OF OR
RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW BY
THE SELLER GROUP OR THIRD PARTY OPERATORS EXCEPT IN EACH CASE TO THE EXTENT
CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE SELLER GROUP.
Section 7.2    Government Reviews. In a timely manner, the Parties shall
(a) make all required filings, prepare all required applications and conduct
negotiations with each Governmental Body as to which such filings, applications
or negotiations are necessary or appropriate in the consummation of the
transactions contemplated hereby and (b) provide such information as each may
reasonably request to make such filings, prepare such applications and conduct
such negotiations. Each Party shall reasonably cooperate with and use all
reasonable efforts to assist the other with respect to such filings,
applications, and negotiations.
Section 7.3    Public Announcements; Confidentiality.
(a)    Neither Party shall make any press release or other public announcement
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby without the prior written consent of the other
Party (collectively, the “Public Announcement Restrictions”). Notwithstanding
the foregoing, the Public Announcement Restrictions shall not restrict
disclosures to the extent (i) necessary for a Party to perform this Agreement
(including disclosures to Governmental Bodies or Third Parties holding
Preferential Rights, rights of consent or other rights that may be applicable to
the transaction contemplated by this Agreement, as reasonably necessary to
provide notices, seek waivers, amendments or termination of such rights, or seek
such consents); (ii) required (upon advice of counsel) by applicable securities
or other Laws



--------------------------------------------------------------------------------




or regulations or the applicable rules of any stock exchange on which Parties’
or their respective Affiliates’ stock is listed, and in such event, the
disclosures may include at the option of the disclosing Party an 8-K filing, a
press release, a detailed power point presentation and a conference call, and,
to the extent required by Law, filing this Agreement with the Securities and
Exchange Commission as an exhibit to an 8-K or 10-Q; or (iii) that such Party
has given the other Party a reasonable opportunity to review such disclosure
prior to its release and no objection is raised. In the case of the disclosures
described under subsections (i) and (ii) of this Section 7.3(a), each Party
shall use its reasonable efforts to consult with the other Party regarding the
contents of any such release or announcement prior to making such release or
announcement, it being understood that no Party may deny the other from making
such disclosure.
(b)    Except as set forth in this Section 7.3, the Parties shall keep all
information and data relating to this Agreement and the Assets strictly
confidential except for disclosures to Representatives of the Parties (in which
event, the disclosing Party will be responsible for making sure that the
Representatives keep such information and data confidential) and any disclosures
required to perform this Agreement (collectively, the “Confidentiality
Restrictions”). However, prior to making any disclosures permitted under the
preceding sentence, the Party disclosing such information shall obtain an
undertaking of confidentiality from the Person receiving such information. The
Confidentiality Restrictions shall not restrict disclosures that are required
(upon advice of counsel) by applicable securities or other Laws or regulations
or the applicable rules of any stock exchange having jurisdiction over the
Parties or their respective Affiliates. Following Closing, Purchaser shall not
be bound by Confidentiality Restrictions relating to information concerning the
Assets and Seller shall be bound by Confidentiality Restrictions relating to
information concerning the Assets for a period of twelve (12) months, except to
the extent such information concerning the Assets (i) is or becomes generally
available to the public other than as a result of a disclosure by Seller or (ii)
was provided to Seller by, or becomes available to Seller from, a Third Party,
provided that such Third Party was not known by Seller, after reasonable
investigation, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to Purchaser.
(c)    To the extent that the foregoing provisions of this Section 7.3 conflict
with the provisions of the Confidentiality Agreement, the provisions of this
Section 7.3 shall control to the extent of such conflict. The Confidentiality
Agreement shall terminate automatically at Closing without further action by
either Party.
Section 7.4    Operation of Business. Except (i) as otherwise contemplated by
this Agreement, (ii) as to the matters set forth on Schedule 7.4 or (iii) as
otherwise approved by Purchaser, from the Execution Date until the Closing Date,
Seller shall:
(c)    conduct its business related to the Assets in the ordinary course
consistent with Seller’s recent exploration and drilling program and other
recent practices;
(d)    not commit to any new operation reasonably anticipated by Seller to
require future capital expenditures by the owner of the Assets in excess of
$250,000;



--------------------------------------------------------------------------------




(e)    not voluntarily terminate, materially amend, execute or extend any
material Contracts or enter into any new contract that would have to be
disclosed on Schedule 5.14 if in existence on the Execution Date;
(f)    maintain insurance coverage on the Assets presently furnished by
nonaffiliated Third Parties in the amounts and of the types presently in force;
(g)    use Commercially Reasonable Efforts to maintain in full force and effect
all Leases that are presently producing in paying quantities;
(h)    maintain all material Permits, approvals, bonds and guaranties affecting
the Assets, and make all filings that Seller is required to make under
applicable Law with respect to the Assets;
(i)    not transfer, sell, hypothecate, encumber or otherwise dispose of any
material Properties or Equipment except for sales and dispositions of Equipment
or Hydrocarbons made in the ordinary course of business consistent with past
practices;
(j)    provide Purchaser with all well proposals (including all AFEs and related
documents in connection with such well proposals) within five (5) Business Days
after receipt thereof;
(k)     not elect to be treated as a non-consenting party under the rules and
regulations of the North Dakota Industrial Commission or any applicable joint
operating agreement with respect to any operation; provided, if Seller desires
to elect to be treated as a non-consenting party under either case in the
foregoing clause of this Section 7.4(i), and Purchaser denies approval of such
election by Seller, Seller shall participate in the operation and, if this
Agreement terminates prior to Closing, Purchaser shall bear the costs associated
with such operation (and shall indemnify Seller from and against such costs) and
shall be entitled to the benefits attributable to such operation until the
applicable non-consent recoupment has been satisfied in the applicable case
described in the foregoing clause of this Section 7.4(i);
(l)    not make, revoke or amend any Tax election with respect to Asset Taxes,
enter into any settlement of any material issue with respect to Asset Taxes, or
execute or consent to any waivers extending the statutory period of limitations
with respect to the collection of any Asset Taxes, in each case, to the extent
such action would bind or otherwise affect the Purchaser at or after the
Effective Time; and
(m)    not enter into an agreement in contravention of any of the foregoing.
Requests for approval of any action restricted by this Section 7.4 shall be
delivered to both of the following individuals by electronic correspondence (at
the email addresses set forth below) and a facsimile transmission (a the fax
numbers set forth below), each of whom shall have full authority or have access
to the requisite authority to grant or deny such requests for approval on behalf
of Purchaser, which such approval may be withheld, conditioned or delayed in
Purchaser’s reasonable discretion:



--------------------------------------------------------------------------------




Matt Thompson
Vinnie Rigatti
Telephone: 303-640-4226
Telephone: 303-672-6935
Fax: 303-295-0222
Fax: 303-573-0307
Email:matt.thompson@qepres.com
Email: vinnie.rigatti@qepres.com
 
 
 
 

With a copy (in the case of any written notice) to:
Cory Miller
Telephone: 303-672-6944
Fax: 303-295-0222
Email: cory.miller@qepres.com;


Austin Murr
Telephone: 303-672-6941
Fax: 303-573-0307
Email: Austin.murr@qepres.com



Purchaser’s approval of any action restricted by this Section 7.4 shall be
considered granted within ten (10) days (unless a shorter time, not to be less
than 48 hours, is reasonably required by the circumstances and the applicable
operating agreement and such shorter time is specified in Seller’s notice) after
Purchaser’s receipt of Seller’s written notice requesting such consent, unless
Purchaser notifies Seller to the contrary during that period. Notwithstanding
the foregoing, in the event of an emergency, Seller may take such action as a
prudent operator would take and shall notify Purchaser of such action promptly
thereafter.
Section 7.5    Non-Solicitation of Employees. From the Execution Date through
the Closing, Purchaser will not, and will cause its Affiliates not to, directly
or indirectly, solicit for employment or employ any officer or employee of
Seller or its Affiliates with whom Purchaser or its Affiliates have had direct
contact as part of its evaluation, negotiation or consummation of the
transactions contemplated herein without obtaining the prior written consent of
Seller (except as may otherwise be set forth in the Transition Services
Agreement). This Section 7.5 shall not include general solicitations of
employment not specifically directed towards officers or employees of Seller or
its Affiliates.
Section 7.6    Change of Name. Within ninety (90) days after Closing, Purchaser
shall eliminate or obscure the name “Helis Oil & Company, L.L.C.” and any
variants thereof from the Assets and shall have no right to use any logos,
trademarks or trade names belonging to Seller or any of its Affiliates.
Section 7.7    Replacement of Bonds, Letters of Credit and Guaranties. The
Parties understand that none of the bonds, letters of credit and guaranties, if
any, posted by Seller or its Affiliates with Governmental Bodies or co-owners
and relating to the Assets will be transferred to Purchaser. On or prior to
Closing, Purchaser shall obtain, or cause to be obtained in the name of



--------------------------------------------------------------------------------




Purchaser, replacements for such bonds, letters of credit and guaranties, to the
extent such replacements are necessary to permit the cancellation of the bonds,
letters of credit and guaranties posted by Seller or to consummate the
transactions contemplated by this Agreement.
Section 7.8    Notification of Breaches. Between the Execution Date and the
Closing Date:
(a)    Purchaser shall notify Seller promptly after Purchaser obtains actual
knowledge that any representation or warranty of Seller contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Seller prior to or on the Closing Date has not been so performed
or observed in any material respect.
(b)    Seller shall notify Purchaser promptly after Seller obtains actual
knowledge that any representation or warranty of Purchaser contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Purchaser prior to or on the Closing Date has not been so
performed or observed in any material respect.
(c)    If any of Purchaser’s or Seller’s representations or warranties is untrue
or shall become untrue in any material respect between the Execution Date and
the Closing Date, or if any of Purchaser’s or Seller’s covenants or agreements
to be performed or observed prior to or on the Closing Date shall not have been
so performed or observed in any material respect, but if such breach of
representation, warranty, covenant or agreement shall (if curable) be cured by
the Closing (or, if the Closing does not occur, by the date set forth in Section
9.1), then such breach shall be considered not to have occurred for all purposes
of this Agreement.
Section 7.9    Amendment to Schedules.
(d)     As of the Closing Date, all Schedules to this Agreement, as applicable,
shall be deemed amended and supplemented by Seller to include reference to any
matter which results in an adjustment to the Adjusted Purchase Price pursuant to
Section 3.3 as a result of the removal under the terms of this Agreement of any
of the Assets.
(e)    Prior to Closing, Seller shall have the right to supplement its Schedules
relating to the representations and warranties set forth in Article 5 with
respect to any matters discovered or occurring subsequent to the Execution Date
which, if existing or known at the date hereof or thereafter, would have been
required to be set forth or described in such Schedules, including amendments to
reflect actions taken in compliance with Section 7.4 (“Section 7.4 Updates”).
For all purposes of this Agreement, including for purposes of determining
whether the conditions set forth in Article 8 have been fulfilled, the Schedules
to Seller’s representations and warranties contained in this Agreement shall be
deemed to include only that information contained therein on the Execution Date
and shall be deemed to exclude all information contained in any addition,
supplement or amendment thereto; provided, however, that (a) if Closing shall
occur, then only those matters disclosed pursuant to any such addition,
supplement or amendment at or prior to Closing which arose and/or occurred, as
applicable, from and after the Execution Date up to Closing and which were not
caused by Seller shall be waived and Purchaser shall not be entitled to



--------------------------------------------------------------------------------




make a claim with respect thereto pursuant to the terms of this Agreement or
otherwise and (b) Section 7.4 Updates shall be deemed to have been made on the
Execution Date and shall be included for all purposes of this Agreement. For the
avoidance of doubt, if any matter disclosed pursuant to any such addition,
supplement or amendment at or prior to Closing did not arise and/or occur, as
applicable, from and after the Execution Date up to Closing or relates to a
matter caused by Seller (other than Section 7.4 Updates), regardless of when
Seller obtained knowledge of such matter, such addition, supplement or amendment
shall not be waived and Purchaser shall be entitled to make a claim with respect
thereto pursuant to the terms of this Agreement.
Section 7.10    Regulatory Matters. From and after the date of this Agreement
until December 31, 2017 (the “Records Period”), Seller shall, and shall cause
its Affiliates and their respective officers, directors, managers, employees,
agents and representatives to, provide reasonable cooperation to Purchaser, its
Affiliates and their agents and representatives in connection with Purchaser’s
or its Affiliates’ filings, if any, that are required by the Securities and
Exchange Commission, under securities laws applicable to Purchaser and its
Affiliates (collectively, the “Filings”). During the Records Period, Seller
agrees to make available to Purchaser and its Affiliates and their agents and
representatives any and all books, records, information and documents that are
attributable to the Assets in Seller’s or its Affiliates’ possession or control
and access to Seller’s and its Affiliates’ personnel, in each case as reasonably
required by Purchaser, its Affiliates and their agents and representatives in
order to prepare, if required, in connection with the Filings, financial
statements meeting the requirements of Regulation S-X under the Securities Act
of 1933 (“Securities Act”), along with any documentation attributable to the
Assets required to complete any audit associated with such financial statements.
During the Records Period, Seller shall, and shall cause its Affiliates to,
provide reasonable cooperation to the independent auditors chosen by Purchaser
(“Purchaser’s Auditor”) in connection with any audit by Purchaser’s Auditor of
any financial statements of Seller or its Affiliates with respect to the Assets
that Purchaser or any of its Affiliates requires to comply with the requirements
of the Securities Act or the Securities Exchange Act of 1934 with respect to any
Filings. During the Records Period, Seller and its Affiliates shall retain all
books, records, information and documents relating to the Assets for the three
(3) fiscal years prior to January 1, 2012 and the period from January 1, 2012
through the Closing Date. Purchaser will reimburse Seller and its Affiliates,
within ten (10) business days after demand in writing therefor, for any
reasonable out-of-pocket costs incurred by Seller and its Affiliates in
complying with the provision of this Section 7.10.
Section 7.11    Further Assurances. After Closing, the Parties agree to take
such further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Party for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement. Without limiting the foregoing, prior to the end of the services
period under the Transition Services Agreement, Seller shall use Commercially
Reasonable Efforts to provide to Purchaser a complete list of surface agreements
that benefit or burden the Properties.
ARTICLE 8    
CONDITIONS TO CLOSING



--------------------------------------------------------------------------------




Section 8.1    Seller’s Conditions to Closing. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or waiver by Seller) on or prior to Closing of each of the
following conditions precedent:
(d)    Representations. The representations and warranties of Purchaser set
forth in Article 6 shall be true and correct in all material respects as of the
Execution Date and as of the Closing Date as though made on and as of the
Closing Date;
(e)    Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;
(f)    No Action. On the Closing Date, no injunction, order or award
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting material damages in
connection therewith, shall have been issued and remain in force, and no suit,
action or other proceeding by a Third Party (including any Governmental Body)
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement, or seeking substantial damages in
connection therewith, shall be pending before any Governmental Body or
arbitrator;
(g)    Title Defects; Environmental Defects; Casualty; Preferential Rights;
Consents. In each case subject to the Individual Defect Threshold and the
Aggregate Defect Deductible, as applicable, the sum of (a) all Title Defect
Amounts (including Environmental Defects) that have been determined pursuant to
Section 4.2 prior to Closing, less the sum of all Title Benefit Amounts that
have been determined under Section 4.3 prior to Closing, plus (b) the Allocated
Value of any Assets excluded from the transactions as contemplated by Section
4.6, Section 4.7 or Section 4.2(c)(ii) shall be less than twenty percent (20%)
of the Unadjusted Purchase Price;
(h)    Governmental Consents. All material consents and approvals of any
Governmental Body required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except Customary Post-Closing
Consents, shall have been granted, or the necessary waiting period shall have
expired, or early termination of the waiting period shall have been granted; and
(i)    Deliveries. Purchaser shall deliver (or be ready, willing and able to
deliver at Closing) to Seller duly executed counterparts of the documents and
certificates to be delivered by Purchaser under Section 9.3.
Section 8.2    Purchaser’s Conditions to Closing. The obligations of Purchaser
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or wavier by Purchaser) on or prior to Closing of each of the
following conditions precedent:
(d)    Representations. The representations and warranties of Seller set forth
in Article 5 shall be true and correct as of the Execution Date and as of the
Closing Date as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date), except for such breaches,



--------------------------------------------------------------------------------




if any, as would not, individually or in the aggregate, have a Material Adverse
Effect (except to the extent that such representation or warranty is qualified
in terms of materiality);
(e)    Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date, except, in the case of breaches
of Section 7.4, for such breaches, if any, as would not, individually or in the
aggregate, have a Material Adverse Effect (except to the extent such covenant or
agreement is qualified in terms of materiality);
(f)    No Action. On the Closing Date, no injunction, order or award
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting material damages in
connection therewith, shall have been issued and remain in force, and no suit,
action or other proceeding by a Third Party (including any Governmental Body)
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement, or seeking substantial damages in
connection therewith, shall be pending before any Governmental Body or
arbitrator;
(g)    Title Defects; Environmental Defects; Casualty; Preferential Rights;
Consents. In each case subject to the Individual Defect Threshold and the
Aggregate Defect Deductible, as applicable, the sum of (a) all Title Defect
Amounts (including Environmental Defects) that have been determined pursuant to
Section 4.2 prior to Closing, less the sum of all Title Benefit Amounts that
have been determined under Section 4.3 prior to Closing, plus (b) the Allocated
Value of any Assets excluded from the transactions as contemplated by Section
4.6, Section 4.7 or Section 4.2(c)(ii) shall be less than twenty percent (20%)
of the Unadjusted Purchase Price;
(h)    Governmental Consents. All material consents and approvals of any
Governmental Body required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except Customary Post-Closing
Consents, shall have been granted, or the necessary waiting period shall have
expired, or early termination of the waiting period shall have been granted; and
(i)    Deliveries. Seller shall deliver (or be ready, willing and able to
deliver at Closing) to Purchaser duly executed counterparts of the documents and
certificates to be delivered by Seller under Section 9.2.
ARTICLE 9    
CLOSING
Section 9.1    Time and Place of Closing. Consummation of the purchase and sale
transaction as contemplated by this Agreement (the “Closing”), shall, unless
otherwise agreed to in writing by Purchaser and Seller, take place at the
offices of Latham & Watkins LLP, counsel to Seller, located at 811 Main Street,
Suite 3700, Houston, Texas 77002, at 10:00 a.m., Central Time, on September 27,
2012, or if all conditions in Article 8 to be satisfied prior to Closing have
not yet been satisfied or waived, within five (5) Business Days of such
conditions having been satisfied or waived, subject to the rights of the Parties
under Article 10. The date on which the Closing occurs is herein referred to as
the “Closing Date.”



--------------------------------------------------------------------------------




Section 9.2    Obligations of Seller at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of its obligations pursuant to Section 9.3, Seller
shall deliver or cause to be delivered to Purchaser, among other things, the
following:
(n)    Counterparts of the Assignments of the Assets, in sufficient duplicate
originals to allow recording in all appropriate jurisdictions and offices, duly
executed by Seller and acknowledged before a notary public;
(o)    A certificate duly executed by an authorized officer of Seller, dated as
of Closing, certifying on behalf of Seller that the conditions set forth in
Section 8.2(a) and Section 8.2(b) have been fulfilled;
(p)    Counterparts of the Letter-in-lieu of Transfer Order covering the
relevant Assets, duly executed by Seller;
(q)    Counterparts of the Transition Services Agreement, duly executed by
Seller;
(r)    A certificate duly executed by the secretary or any assistant secretary
of Seller, dated as of the Closing, (i) attaching and certifying on behalf of
Seller complete and correct copies of (A) the certificate of formation of
Seller, (B) the resolutions of the members of Seller authorizing the execution,
delivery, and performance by Seller of this Agreement and the transactions
contemplated hereby and (C) any required approval by Seller’s members of this
Agreement and the transactions contemplated hereby and (ii) certifying the
incumbency and true signatures of the officers who execute this Agreement and
any other agreement, certificate or document related hereto or executed in
connection herewith on behalf of Seller;
(s)    A certification of non-foreign status with respect to Seller which meets
the requirements of Treasury Regulation § 1.1445-2(b)(2);
(t)    An executed IRS Form W-9 for Seller;
(u)    Executed releases for the Existing Mortgage and any and all other liens,
mortgages and other encumbrances on the Assets incurred by Seller or its
Affiliates in connection with borrowed monies;
(v)    Where approvals are received by Seller pursuant to a filing or
application under Section 7.2, copies of those approvals; and
(w)    All other instruments, documents and other items reasonably necessary to
effectuate the terms of this Agreement, as may be reasonably requested by
Purchaser.
Section 9.3    Obligations of Purchaser at Closing. At the Closing, upon the
terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by Seller of its obligations pursuant to Section 9.2,
Purchaser shall deliver or cause to be delivered to Seller, among other things,
the following:



--------------------------------------------------------------------------------




(a)    A wire transfer of the Closing Payment to the accounts designated by
Seller in immediately available funds, and in accordance with the Escrow
Agreement, an instruction to the Escrow Agent to distribute the balance in the
Escrow Account to Seller to the accounts designated by Seller in immediately
available funds;
(b)    A certificate by an authorized officer of Purchaser, dated as of Closing,
certifying on behalf of Purchaser that the conditions set forth in Section
8.1(a) and Section 8.1(b) have been fulfilled;
(c)    Counterparts of the Assignments of the Assets, in sufficient duplicate
originals to allow recording in all appropriate jurisdictions and offices, duly
executed by Purchaser and acknowledged before a notary public;
(d)    Counterparts of the Letter-in-lieu of Transfer Order covering the
relevant Assets, duly executed by Purchaser;
(e)    Counterparts of the Transition Services Agreement, duly executed by
Purchaser;
(f)    A certificate duly executed by the secretary or any assistant secretary
of Purchaser, dated as of the Closing, (i) attaching, and certifying on behalf
of Purchaser as complete and correct, copies of (A) the certificate of
incorporation of Purchaser, (B) the resolutions of the Board of Directors (or
body of similar power and authority) of Purchaser or its general partner
authorizing the execution, delivery, and performance by Purchaser of this
Agreement and the transactions contemplated hereby and (C) any required approval
by the shareholders, unit holders or other equity holders of Purchaser of this
Agreement and the transactions contemplated hereby and (ii) certifying the
incumbency and true signatures of the officers who execute this Agreement and
any other agreement, certificate or document related hereto or executed in
connection herewith on behalf of Purchaser;
(g)    Where approvals are received by Purchaser pursuant to a filing or
application under Section 7.2, copies of those approvals;
(h)    Evidence of replacement bonds, guaranties and letters of credit pursuant
to Section 7.7; and
(i)    All other instruments, documents and other items reasonably necessary to
effectuate the terms of this Agreement, as may be reasonably requested by
Seller.
Section 9.4    Closing Payment and Post-Closing Purchase Price Adjustments.
(a)    Not later than five (5) Business Days prior to the Closing Date, Seller
shall prepare and deliver to Purchaser, using and based upon the best
information available to Seller, a preliminary settlement statement estimating
the initial Adjusted Purchase Price after giving effect to all adjustments to
the Unadjusted Purchase Price set forth in Section 3.3. The estimate delivered



--------------------------------------------------------------------------------




in accordance with this Section 9.4(a) less the Deposit shall constitute the
Dollar amount to be paid by Purchaser to Seller at the Closing (the “Closing
Payment”).
(b)    Seller shall prepare and deliver to Purchaser a statement setting forth
the final calculation of the Adjusted Purchase Price and showing the calculation
of each adjustment, based, to the extent possible, on actual credits, charges,
receipts and other items before and after the Effective Time no later than the
later of (x) thirty (30) days following the Cure Period and (y) the date on
which the Parties or the Title Arbitrator, as applicable, finally determines all
Title Defect Amounts and Title Benefit Amounts under Section 4.4 (such later
date, the “Final Settlement Statement Date”). Seller shall, at Purchaser’s
request, supply reasonable documentation available to support any credit,
charge, receipt or other item included in such statement. Purchaser shall
deliver to Seller a written report containing any changes that Purchaser
proposes be made to Seller’s statement no later than sixty (60) days following
Purchaser’s receipt thereof. Seller may deliver a written report to Purchaser
during this same period reflecting any changes that Seller proposes to be made
to such statement as a result of additional information received after the
statement was prepared. The Parties shall undertake to agree on the final
statement of the Adjusted Purchase Price no later than ninety (90) after the
Final Settlement Statement Date. In the event that the Parties cannot reach
agreement within such period of time, either Party may refer the remaining
matters in dispute to the Houston, Texas office of Deloitte for review and final
determination by arbitration. The accounting firm shall conduct the arbitration
proceedings in Houston, Texas in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, to the extent that such rules do
not conflict with the terms of this Section 9.4(b). The accounting firm’s
determination shall be made within thirty (30) days after submission of the
matters in dispute and shall be final and binding on both Parties, without right
of appeal. In determining the proper amount of any adjustment to the Unadjusted
Purchase Price, the accounting firm shall not increase the Unadjusted Purchase
Price more than the increase proposed by Seller nor decrease the Unadjusted
Purchase Price more than the decrease proposed by Purchaser, as applicable. The
accounting firm shall act as an expert for the limited purpose of determining
the specific disputed matters submitted by the Parties and may not award damages
or penalties to the Parties with respect to any matter. Each Party shall bear
its own legal fees and other costs of presenting its case. Seller shall bear
one-half and Purchaser shall bear one-half of the costs and expenses of the
accounting firm. Within ten (10) days after the earlier of (i) the expiration of
Purchaser’s sixty (60) day review period without delivery of any written report
or (ii) the date on which the Parties finally determine the Adjusted Purchase
Price or the accounting firm finally determines the disputed matters, as
applicable, (A) Purchaser shall pay to Seller the amount by which the Adjusted
Purchase Price (after deducting the Deposit amount) exceeds the Closing Payment
or (B) Seller shall pay to Purchaser the amount by which the Closing Payment
exceeds the Adjusted Purchase Price (after deducting the Deposit amount), as
applicable. Any post-Closing payment pursuant to this Section 9.4(b) shall bear
interest from the Closing Date to the date of payment at the Prime Rate.
(c)    Purchaser shall assist Seller in the preparation of the final statement
of the Adjusted Purchase Price under Section 9.4(b) by furnishing invoices,
receipts, reasonable access to personnel, and such other assistance as may be
requested by Seller to facilitate such process post-Closing.



--------------------------------------------------------------------------------




(d)    All payments made or to be made under this Agreement to Seller shall be
made by electronic transfer of immediately available funds to the account
designated by Seller in writing to Purchaser. All payments made or to be made
hereunder to Purchaser shall be by electronic transfer or immediately available
funds to a bank and account specified by Purchaser in writing to Seller.
ARTICLE 10    
TERMINATION
Section 10.1    Termination. This Agreement may be terminated at any time prior
to Closing:
(a)    By the mutual prior written consent of the Parties; or
(x)    By either Party if Closing has not occurred on or before October 31,
2012. However, no Party shall be entitled to terminate this Agreement under this
Section 10.1(b) if the Closing has failed to occur because such Party
negligently or willfully failed to perform or observe in any material respect
its covenants or agreements hereunder.
Section 10.2    Effect of Termination. If this Agreement is terminated pursuant
to Section 10.1, this Agreement shall become void and of no further force or
effect (except for the provisions of Section 5.6, Section 5.22, Section 6.6,
Section 7.1(d), Section 7.3, Article 1, Article 10, Article 13 (other than
Section 13.12, Section 13.15, Section 13.17 and Section 13.18) and Appendix A,
which shall continue in full force and effect) and, without prejudice to its
rights under Section 10.3(a) (if applicable), Seller shall be free immediately
to enjoy all rights of ownership of the Assets and to sell, transfer, encumber
or otherwise dispose of the Assets to any Person without any restriction under
this Agreement. Notwithstanding anything to the contrary in this Agreement, the
termination of this Agreement under Section 10.1 shall not relieve either Party,
subject to Section 13.11, from liability for any willful or negligent failure to
perform or observe in any material respect any of its agreements or covenants
contained herein that are to be performed or observed at or prior to Closing;
provided that Seller’s remedy shall be solely as set forth in Section 10.3(a).
Section 10.3    Distribution of Deposit Upon Termination.
(e)    If Seller terminates this Agreement under Section 10.1(b), and Purchaser
has willfully failed to perform or observe its covenants and agreements or is in
breach of its representations and warranties hereunder, or Closing has otherwise
not occurred as a result of an act or omission of Purchaser (other than an act
or omission expressly permitted by this Agreement), then in addition to its
rights under Section 10.2 above, Seller will, as liquidated damages for lost
opportunities (and not as a penalty), be entitled to receive (and Purchaser
shall direct the Escrow Agent to deliver to Seller) the Deposit together with
any interest or income thereon, free of any claims by Purchaser or any other
Person, as its sole and exclusive remedy with respect to the termination of this
Agreement, and Seller in no event shall have any rights under Section 13.17.
(f)    If this Agreement is subject to termination for any reason other than the
reasons set forth in Section 10.1(a) (in which case Seller shall direct the
Escrow Agent to deliver to Purchaser the Deposit and any interest accrued
thereon, free of any claims by Seller or any other



--------------------------------------------------------------------------------




Person with respect thereto) or Section 10.3(a), Purchaser may either (i) elect
to terminate this Agreement and cause Seller to direct the Escrow Agent to
deliver to Purchaser the Deposit and any interest accrued thereon, free of any
claims by Seller or any other Person with respect thereto, as its sole and
exclusive remedy with respect to the termination of this Agreement or (ii) in
lieu of terminating this Agreement, exercise its rights under Section 13.17.
ARTICLE 11    
ASSUMPTION; INDEMNIFICATION
Section 11.1    Assumption. Without limiting Purchaser’s rights to indemnity
under Section 11.2 and Purchaser’s remedy for Title Defects in Article 4 and
pursuant to the special warranty in the Assignments, from and after the Closing,
Purchaser shall assume and fulfill, perform, pay and discharge all of the
Assumed Purchaser Obligations.
Section 11.2    Indemnification.
(g)    From and after Closing, Purchaser shall indemnify, defend and hold
harmless the Seller Group from and against all Damages incurred, suffered by or
asserted against such Persons:
(iv)    caused by or arising out of or resulting from the Assumed Purchaser
Obligations (including, for purposes of certainty, Environmental Liabilities
under CERCLA that constitute Assumed Purchaser Obligations);
(v)    caused by or arising out of or resulting from Purchaser’s breach of any
of Purchaser’s covenants or agreements contained in Article 7 or Article 12; or
(vi)    caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 6 of this
Agreement or in the certificate delivered by Purchaser at Closing pursuant to
Section 9.3(b);
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF THE SELLER
GROUP.
(h)    From and after Closing, Seller shall indemnify, defend and hold harmless
the Purchaser Group from and against all Damages incurred, suffered by or
asserted against such Persons:
(i)    caused by or arising out of or resulting from Seller’s breach of Seller’s
covenants or agreements contained in Article 7 or Article 12; or
(ii)    caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 5, or in the
certificate delivered by Seller at Closing pursuant Section 9.2(b);
(iii)    caused by or arising out of any personal injury or death relating to
the ownership, use or operation of the Assets that occurs prior to the Closing
Date;



--------------------------------------------------------------------------------




(iv)    caused by or arising out of any off-site Environmental Liabilities that
arise from ownership, use or operation of the Assets and are attributable to
Seller’s ownership thereof that occurs prior to the Effective Time or, in the
event Seller was not acting as a reasonable and prudent operator, that occurs
prior to the Closing Date; or
(v)    caused by or arising out of the Back-In Interest or caused by or arising
out of the Excluded Assets.
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF THE
PURCHASER GROUP.
(I)    Notwithstanding anything to the contrary contained in this Agreement,
this Section 11.2 contains the Parties’ exclusive remedies against each other
with respect to breaches of the representations, warranties, covenants and
agreements of the Parties in Article 5, Article 6 and Article 7 and the
affirmations of such representations, warranties, covenants and agreements
contained in the certificate delivered by each Party at Closing pursuant to
Section 9.2(b) or Section 9.3(b), as applicable. Except for the remedies
contained in this Section 11.2, Section 10.2, and Section 10.3, and any other
remedies available to the Parties at Law or in equity for breaches of provisions
of this Agreement other than Article 5, Article 6 and Article 7, SELLER AND
PURCHASER EACH RELEASE, REMISE AND FOREVER DISCHARGE THE OTHER AND ITS
AFFILIATES AND ALL SUCH PARTIES’ OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS AND OTHER REPRESENTATIVES FROM ANY AND ALL SUITS, LEGAL OR
ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS,
LIABILITIES, INTEREST, OR CAUSES OF ACTION WHATSOEVER, IN LAW OR IN EQUITY,
KNOWN OR UNKNOWN, WHICH SUCH PARTIES MIGHT NOW OR SUBSEQUENTLY MAY HAVE, BASED
ON, RELATING TO OR ARISING OUT OF (i) THIS AGREEMENT, (ii) SELLER’S OWNERSHIP,
USE OR OPERATION OF THE ASSETS OR (iii) THE CONDITION, QUALITY, STATUS OR NATURE
OF THE ASSETS, INCLUDING, IN EACH SUCH CASE, RIGHTS TO CONTRIBUTION UNDER CERCLA
OR ANY OTHER ENVIRONMENTAL LAW, BREACHES OF STATUTORY OR IMPLIED WARRANTIES,
NUISANCE OR OTHER TORT ACTIONS, RIGHTS TO PUNITIVE DAMAGES AND COMMON LAW RIGHTS
OF CONTRIBUTION, RIGHTS UNDER AGREEMENTS BETWEEN SELLER AND ANY PERSONS WHO ARE
AFFILIATES OF SELLER, AND RIGHTS UNDER INSURANCE MAINTAINED BY SELLER OR ANY
PERSON WHO IS AN AFFILIATE OF SELLER, EVEN IF CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL
FAULT OF ANY RELEASED PERSON.
(j)    The indemnity of each Party provided in this Section 11.2 shall be for
the benefit of and extend to each Person included in the Seller Group and the
Purchaser Group, as applicable. Any claim for indemnity under this Section 11.2
by any Third Party must be brought and administered by a Party to this
Agreement. No Indemnified Person (including any Person within the Seller Group
and the Purchaser Group) other than the Parties shall have any rights against
either



--------------------------------------------------------------------------------




Seller or Purchaser under the terms of this Section 11.2 except as may be
exercised on its behalf by Purchaser or Seller, as applicable, pursuant to this
Section 11.2(d). The Parties may elect to exercise or not exercise
indemnification rights under this Section 11.2(d) on behalf of the other
Indemnified Persons affiliated with it in its sole discretion and shall have no
liability to any such other Indemnified Person for any action or inaction under
this Section 11.2(d).
Section 11.3    Indemnification Actions. All claims for indemnification under
Section 11.2 shall be asserted and resolved as follows:
(a)    For purposes hereof, (i) the term “Indemnifying Person” when used in
connection with particular Damages shall mean the Person or Persons having an
obligation to indemnify another Person or Persons with respect to such Damages
pursuant to this Article 11 and (ii) the term “Indemnified Person” when used in
connection with particular Damages shall mean the Person or Persons having the
right to be indemnified with respect to such Damages by another Person or
Persons pursuant to this Article 11.
(b)    To make a claim for indemnification under Section 11.2, an Indemnified
Person shall notify the Indemnifying Person of its claim under this Section
11.3, including the specific details of and specific basis under this Agreement
for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a Third Party against the Indemnified
Person (a “Third Person Claim”), the Indemnified Person shall provide its Claim
Notice promptly after the Indemnified Person has actual knowledge of the Third
Person Claim and shall enclose a copy of all papers (if any) served with respect
to the Third Person Claim; provided that the failure of any Indemnified Person
to give notice of a Third Person Claim as provided in this Section 11.3 shall
not relieve the Indemnifying Person of its obligations under Section 11.2 except
to the extent such failure results in insufficient time being available to
permit the Indemnifying Person to effectively defend against the Third Person
Claim or otherwise prejudices the Indemnifying Person’s ability to defend
against the Third Person Claim. In the event that the claim for indemnification
is based upon an inaccuracy or breach of a representation, warranty, covenant or
agreement, the Claim Notice shall specify the representation, warranty, covenant
or agreement that was inaccurate or breached.
(c)    In the case of a claim for indemnification based upon a Third Person
Claim, the Indemnifying Person shall have thirty (30) days from its receipt of
the Claim Notice to notify the Indemnified Person whether it admits or denies
its obligation to defend the Indemnified Person against such Third Person Claim
under this Article 11. If the Indemnifying Person does not notify the
Indemnified Person within such thirty (30) day period whether the Indemnifying
Person admits or denies its obligation to defend the Indemnified Person, it
shall be conclusively deemed to have denied such indemnification obligation
hereunder. The Indemnified Person is authorized, prior to and during such thirty
(30) day period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Person and that is not prejudicial to the Indemnifying Person.
(d)    If the Indemnifying Person admits its obligation, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Third
Person Claim. The Indemnifying Person shall have full control of such defense
and proceedings, including any



--------------------------------------------------------------------------------




compromise or settlement thereof. If requested by the Indemnifying Person, the
Indemnified Person agrees to cooperate in contesting any Third Person Claim that
the Indemnifying Person elects to contest (provided, however, that the
Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may at its own
expense participate in, but not control, any defense or settlement of any Third
Person Claim controlled by the Indemnifying Person pursuant to this Section
11.3(d). An Indemnifying Person shall not, without the written consent of the
Indemnified Person, settle any Third Person Claim or consent to the entry of any
judgment with respect thereto which (i) does not result in a final resolution of
the Indemnified Person’s liability with respect to the Third Person Claim
(including, in the case of a settlement, an unconditional written release of the
Indemnified Person) or (ii) may materially and adversely affect the Indemnified
Person (other than as a result of money damages covered by the indemnity).
(e)    If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to diligently defend or settle the Third Person Claim, then
the Indemnified Person shall have the right to defend against the Third Person
Claim (at the sole cost and expense of the Indemnifying Person, if the
Indemnified Person is entitled to indemnification hereunder), with counsel of
the Indemnified Person’s choosing, subject to the right of the Indemnifying
Person to admit its obligation and assume the defense of the Third Person Claim
at any time prior to settlement or final determination thereof. If the
Indemnifying Person has not yet admitted its obligation to provide
indemnification with respect to a Third Person Claim, the Indemnified Person
shall send written notice to the Indemnifying Person of any proposed settlement
and the Indemnifying Person shall have the option for ten (10) days following
receipt of such notice to (i) admit in writing its obligation to provide
indemnification with respect to the Third Person Claim and (ii) if its
obligation is so admitted, reject, in its reasonable judgment, the proposed
settlement. If the Indemnified Person settles any Third Person Claim over the
objection of the Indemnifying Person after the Indemnifying Person has timely
admitted its obligation in writing and assumed the defense of a Third Person
Claim, the Indemnified Person shall be deemed to have waived any right to
indemnity therefor.
(f)    In the case of a claim for indemnification not based upon a Third Person
Claim, the Indemnifying Person shall have thirty (30) days from its receipt of
the Claim Notice to (i) cure the Damages complained of, (ii) admit its
obligation to provide indemnification with respect to such Damages or
(iii) dispute the claim for such indemnification. If the Indemnifying Person
does not notify the Indemnified Person within such thirty (30) day period that
it has cured the Damages or that it disputes the claim for such indemnification,
the Indemnifying Person shall be deemed to have disputed such claim for
indemnification.
Section 11.4    Limitation on Actions.
(d)    The representations and warranties of the Parties in Article 5 and
Article 6 and the covenants and agreements of the Parties in Article 7 and the
corresponding representations and warranties given in the certificates delivered
at Closing pursuant to Section 9.2(b) and Section 9.3(b), as applicable, shall
survive the Closing for a period of twelve (12) months (unless a shorter period
is expressly provided within the applicable Section), except that (i) the
representations, warranties and acknowledgements, as applicable, in Section 5.2,
Section 5.3, Section 5.4, Section



--------------------------------------------------------------------------------




5.6, Section 6.2, Section 6.3, Section 6.4, and Section 6.14 shall survive
indefinitely, (ii) the representations and warranties in Section 5.10, Section
5.12 and Section 5.15 and the covenants in Section 7.4 shall survive the Closing
for a period of twenty-four (24) months (iii) the representations and warranties
in Section 5.11 shall survive Closing until sixty (60) days after the expiration
of the applicable statute of limitations (including extension) for the subject
Taxes and (iv) the covenants and agreements, as applicable, in Section 7.1(d),
Section 7.3, Section 7.6, Section 7.7 and Section 7.10 shall survive
indefinitely. The remainder of this Agreement (including the disclaimers in
Section 5.22) shall survive the Closing without time limit except (A) as may
otherwise be expressly provided herein and (B) for the provisions of Article 12,
which shall survive Closing until sixty (60) days after the expiration of the
applicable statute of limitations (including extension) for the subject Taxes.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration, provided that there shall
be no termination of any bona fide claim asserted pursuant to this Agreement
with respect to such a representation, warranty, covenant or agreement prior to
its expiration date.
(e)    The indemnities in Section 11.2(a)(ii), Section 11.2(a)(iii), Section
11.2(b)(i) and Section 11.2(b)(ii) shall terminate as of the termination date of
each respective representation, warranty, covenant or agreement that is subject
to indemnification thereunder, except in each case as to matters for which a
specific written claim for indemnity has been delivered to the Indemnifying
Person on or before such termination date. The indemnities in Section
11.2(a)(i), Section 11.2(b)(iii), Section 11.2(b)(iv), and Section 11.2(b)(v)
shall continue without time limit.
(f)    Seller shall not have any liability for any indemnification under Section
11.2(b)(i) or Section 11.2(b)(ii) (other than in respect to claims relating to a
breach of a representation or warranty in Section 5.10, Section 5.11, Section
5.12 or Section 5.15 or a breach of a covenant or agreement in Section 7.4 or
Article 12), until and unless the aggregate amount of the liability for all
Damages for which Claim Notices are delivered by Purchaser therefor exceeds two
and one-half percent (2.5%) of the Unadjusted Purchase Price, and then only to
the extent such Damages exceed two and one-half percent (2.5%) of the Unadjusted
Purchase Price. Purchaser shall not have any liability for any indemnification
under Section 11.2(a)(ii) (other than with respect to claims relating to a
breach of a covenant or agreement in Article 12) or Section 11.2(a)(iii) until
and unless the aggregate amount of the liability for all Damages for which Claim
Notices are delivered by Seller therefor exceeds two and one-half percent (2.5%)
of the Unadjusted Purchase Price, and then only to the extent such Damages
exceed two and one-half percent (2.5%) of the Unadjusted Purchase Price.
(g)    Except with respect to liability for indemnification under Section
11.2(b)(i) with respect to breaches of covenants and agreements under Article
12, Section 11.2(b)(iii), Section 11.2(b)(iv), or Section 11.2(b)(v), Seller
shall not be required to indemnify the Purchaser Group under this Article 11 for
aggregate Damages in excess of ten percent (10%) of the Unadjusted Purchase
Price.
(h)    The amount of any Damages for which an Indemnified Person is entitled to
indemnity under this Article 11 shall be reduced by (i) the amount of insurance
proceeds realized by the Indemnified Person or its Affiliates with respect to
such Damages (net of any collection costs,



--------------------------------------------------------------------------------




and excluding the proceeds of any insurance policy issued or underwritten by the
Indemnified Person or its Affiliates) and (ii) an amount equal to the amount of
any net Tax benefit actually realized by the Indemnified Person or its
Affiliates as a result of such Damages in the year such Damages are incurred.
(i)    Purchaser shall not be entitled to indemnification or any other remedy
under this Agreement with respect to any Damages or other liability, loss, cost,
expense, claim, award or judgment to the extent attributable to or arising out
of the actions of Purchaser as operator of any of the Properties.
(j)    In no event shall (i) any Indemnified Person be entitled to duplicate
compensation with respect to the same Damage, liability, loss, cost, expense,
claim, award or judgment under more than one provision of this Agreement and the
various documents delivered in connection with the Closing, and (ii) any Person
be entitled to indemnification hereunder with respect to a breach by an
Indemnifying Person of any of the representations, warranties or covenants made
or agreed to by such Indemnifying Person hereunder of which such Person had
actual knowledge prior to the Closing Date.
ARTICLE 12    
TAX MATTERS
Section 12.1    Tax Filings. From the Effective Time through the Closing Date,
Seller (or, if applicable, the designated operator) shall be responsible for
filing with the Taxing authorities the applicable Tax Returns for all Asset
Taxes relating to the Assets that are required to be filed on or before the
Closing Date and paying the Taxes reflected on such Tax Returns as due and owing
(provided that to the extent such Taxes relate to the periods from and after the
Effective Time, as determined pursuant to Section 12.2, promptly following
Seller’s request (and in accordance with Section 12.2), Purchaser shall pay to
Seller any such Taxes, but only to the extent that such amounts have not already
been accounted for under Section 3.3 and have actually been paid by Seller to
the applicable Governmental Body or designated operator). Purchaser (or, if
applicable, the designated operator) shall be responsible for filing with the
appropriate Taxing authorities the applicable Tax Returns for all Asset Taxes
that are required to be filed after the Closing Date and paying the Taxes
reflected on such Tax Returns as due and owing (provided that to the extent such
Taxes relate to the periods before the Effective Time, as determined pursuant to
Section 12.2, promptly following Purchaser’s request (and in accordance with
Section 12.2), Seller shall pay to Purchaser any such Taxes, but only to the
extent that such amounts have not already been accounted for under Section 3.3
and have actually been paid by Purchaser to the applicable Governmental Body or
designated operator); provided, however, that in the event that Seller (or a
designated operator) is required by applicable Tax Law to file a Tax Return with
respect to Asset Taxes after the Closing Date that includes all or a portion of
a Tax period for which Purchaser is liable for such Taxes, Seller (or the
designated operator) shall file such Tax Return and shall pay the Taxes
reflected on such Tax Return as due and owing, and promptly following Seller’s
request (and in accordance with section 12.2), Purchaser shall pay to Seller all
such Taxes allocable to the period or portion thereof beginning at or after the
Effective Time, as determined pursuant to Section 12.2 (but only to the extent
that such amounts have not already been accounted for under Section 3.3 and have
actually been paid by



--------------------------------------------------------------------------------




Seller to the applicable Governmental Body or designated operator), but only if
such Taxes arise out of the filing of an original return. Seller shall be
entitled to all Tax refunds that relate to any such Taxes allocable to any Tax
period, or portion thereof, ending before the Effective Time. Notwithstanding
anything to the contrary (including Section 2.4(g)), to the extent that Seller
or Purchaser receives any Tax refund to which Seller or Purchaser (as the case
may be) is entitled, Seller or Purchaser (as the case may be) shall immediately
pay such amount to the other Party to the extent the Adjusted Purchase Price has
not been increased pursuant to Section 3.3 on account thereof.
Section 12.2    Current Tax Period Taxes. Asset Taxes assessed against the
Assets with respect to the Tax period in which the Effective Time occurs (the
“Current Tax Period”), but excluding severance production or similar Taxes that
are based on quantity of or the value of production of Hydrocarbons and sales
and use Taxes, shall be apportioned between the Parties as of the Effective Time
with (a) Seller being obligated to pay a proportionate share of the actual
amount of such Taxes for the Current Tax Period determined by multiplying such
actual Taxes by a fraction, the numerator of which is the number of days in the
Current Tax Period prior to the Effective Time and the denominator of which is
the total number of days in the Current Tax Period and (b) Purchaser being
obligated to pay a proportionate share of the actual amount of such Taxes for
the Current Tax Period determined by multiplying such actual Taxes by a
fraction, the numerator of which is the number of days (including the Closing
Date) in the Current Tax Period at and after the Effective Time and the
denominator of which is the total number of days in the Current Tax Period. As
described in Section 2.4(g), severance, production and similar Taxes that are
based on quantity of or the value of production of Hydrocarbons shall be
apportioned between the Parties based on the number of units or value of
production actually produced or sold, as applicable, before, and at or after,
the Effective Time. Sales and use Taxes shall be apportioned between the Parties
based on transactions occurring before, and at or after, the Effective Time. In
the event that Purchaser or Seller makes any payment (directly or indirectly)
for which it is entitled to reimbursement under this Article 12, the applicable
Party shall make such reimbursement promptly but in no event later than ten (10)
days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting Party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of the
reimbursement.
Section 12.3    Purchase Price Adjustments. The Unadjusted Purchase Price shall
be increased pursuant to Section 3.3 by (or Purchaser shall otherwise reimburse
Seller for) the amount of Asset Taxes imposed on the ownership of the Assets or
the production of Hydrocarbons from such Assets for all Tax periods or portions
thereof ending before the Effective Time that Seller has paid on behalf of other
working interest owners, royalty interest owners, overriding royalty interest
owners and other interest owners in such Assets and that have not been recouped
by Seller before the Closing Date from such other working interest owners,
royalty interest owners, overriding royalty interest owners and other interest
owners in such Assets. Notwithstanding anything to the contrary (including
Section 2.4(g)), to the extent that Purchaser receives any recoupment of Taxes
described in the preceding sentence, Purchaser shall immediately pay such amount
to Seller to the extent the Adjusted Purchase Price has not been increased
pursuant to Section 3.3 on account thereof.



--------------------------------------------------------------------------------




Section 12.4    Characterization of Certain Payments. The Parties agree that any
payments made pursuant to this Article 12, Article 11, Section 2.4 or Section
9.4 shall be treated for all Tax purposes as an adjustment to the Unadjusted
Purchase Price unless otherwise required by Law.
Section 12.5    Withholding Taxes. All payments due to Seller under this
Agreement shall be made net of any applicable deduction or withholding for or on
account of any Tax provided, however, that Purchaser shall provide at least ten
(10) days’ notice to Seller if any such amounts will be withheld. In the event
Purchaser is required to withhold or deduct an amount for or on account of Tax
from any payment due under this Agreement, the amount deducted or withheld shall
be treated as paid to Seller for all purposes of this Agreement.
ARTICLE 13    
MISCELLANEOUS
Section 13.1    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Either Party’s delivery of an
executed counterpart signature page by facsimile (or email) is as effective as
executing and delivering this Agreement in the presence of the other Party. No
Party shall be bound until such time as all of the Parties have executed
counterparts of this Agreement.
Section 13.2    Notice. All notices and other communications that are required
or may be given pursuant to this Agreement must be given in writing, in English
and delivered personally, by courier, by facsimile or by registered or certified
mail, postage prepaid, as follows:
If to Seller:
Helis Oil & Gas Company, L.L.C.
228 St. Charles Avenue, Suite 912
New Orleans, Louisiana 70130
Attn: David A. Kerstein
Facsimile: (504) 681-3379
With a copy (which shall not constitute notice) to:
Helis Oil & Gas Company, L.L.C.
100 North 27th Street, Suite 255
Billings, Montana 59101
Attn: Roxie Simpson
Facsimile: (406) 248-5253


Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attn: Michael P. Darden
Facsimile: (713) 546-5401





--------------------------------------------------------------------------------




If to Purchaser:

QEP Resources, Inc.
Independence Plaza
1050 17th Street, Suite 500
Denver, CO 80265
Attn: Austin Murr, VP – Land and Business Development
Facsimile: 303.573.0307
Email: Austin.murr@qepres.com


With a copy (which shall not constitute notice) to:


QEP Resources, Inc.
Independence Plaza
1050 17th Street, Suite 500
Denver, CO 80265
Attn: Abigail L. Jones, Vice President Compliance, and Corporate Secretary
Facsimile: 866.400.8834
Abby.jones@qepres.com


Either Party may change its address for notice by notice to the other Party in
the manner set forth above. All notices shall be deemed to have been duly given
at the time of receipt by the Party to which such notice is addressed.


Section 13.3    Tax, Recording Fees, Similar Taxes & Fees.
(a)    Purchaser shall bear any sales, use, excise, real property transfer,
gross receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby. If such transfers or transactions are exempt from any such
Taxes or fees upon the filing of an appropriate certificate or other evidence of
exemption, the Party required to furnish such certificate or evidence will
timely furnish such certificate or evidence to the other Party or the
appropriate Government Body. The Parties anticipate that the transfer of
tangible personal property contemplated hereby, if any, is exempt from North
Dakota sales and use Taxes as a casual or occasional sale pursuant to North
Dakota Sales Tax Rule 81-04.1-01-16.
(b)    Except as otherwise provided herein, all costs and expenses (including
legal and financial advisory fees and expenses) incurred in connection with, or
in anticipation of, this Agreement and the transactions contemplated hereby
shall be paid by the Party incurring such expenses.
Section 13.4    Governing Law; Jurisdiction.



--------------------------------------------------------------------------------




(A)    THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
(B)    THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN HARRIS COUNTY,
TEXAS (OR, IF REQUIREMENTS FOR FEDERAL JURISDICTION ARE NOT MET, STATE COURTS
LOCATED IN HARRIS COUNTY, TEXAS) AND APPROPRIATE APPELLATE COURTS THEREFROM FOR
THE RESOLUTION OF ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR IN
RELATION TO THIS AGREEMENT, AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH DISPUTE, CONTROVERSY OR CLAIM MAY BE HEARD AND
DETERMINED IN SUCH COURTS. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION WHICH THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE, CONTROVERSY OR CLAIM
BROUGHT IN ANY SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE, CONTROVERSY OR CLAIM. EACH PARTY AGREES THAT A
JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.
(C)    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
Section 13.5    Waivers. Any failure by either Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by such Party and
expressly identified as a waiver, but not in any other manner. No waiver of,
consent to a change in, or any delay in timely exercising any rights arising
from, any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of, or consent to a change in, other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.
Section 13.6    Assignment. No Party shall assign all or any part of this
Agreement, nor shall either Party assign or delegate any of its rights or duties
hereunder, without the prior written consent of the other Party (which consent
may be withheld for any reason) and any assignment or delegation made without
such consent shall be void. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.
Section 13.7    Entire Agreement. This Agreement (including, for purposes of
certainty, the Appendix, Exhibits and Schedules attached hereto), the documents
to be executed hereunder and the Confidentiality Agreement constitute the entire
agreement between the Parties pertaining to the



--------------------------------------------------------------------------------




subject matter hereof, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof.
Section 13.8    Amendment. This Agreement may be amended or modified only by an
agreement in writing executed by all Parties and expressly identified as an
amendment or modification.
Section 13.9    No Third Party Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser and Seller to any claims, cause of
action, remedy or right of any kind, except the rights expressly provided in
Section 4.2(f), Section 7.1(d) and Section 11.2 to the Persons described
therein.
Section 13.10    Construction. The Parties acknowledge that (a) the Parties have
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby, (b) this
Agreement is the result of arms-length negotiations from equal bargaining
positions and (c) the Parties and their respective counsel participated in the
preparation and negotiation of this Agreement. Any rule of construction that a
contract be construed against the drafter shall not apply to the interpretation
or construction of this Agreement.
Section 13.11    Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, EXCEPT IN CONNECTION WITH ANY DAMAGES INCURRED BY THIRD PARTIES FOR
WHICH INDEMNIFICATION IS SOUGHT UNDER THE TERMS OF THIS AGREEMENT, NONE OF
PURCHASER, SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED TO
CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND, EXCEPT AS
OTHERWISE PROVIDED IN THIS SENTENCE, EACH OF PURCHASER AND SELLER, FOR ITSELF
AND ON BEHALF OF ITS AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO
CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 13.12    Recording. As soon as practicable after Closing, Purchaser
shall record the Assignments and other assignments, if any, delivered at Closing
in the appropriate counties as well as with any appropriate governmental
agencies and provide Seller with copies of all recorded or approved instruments.
Section 13.13    Conspicuous. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN THIS AGREEMENT
IN BOLD-TYPE FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE LAW.
Section 13.14    Time of Essence. This Agreement contains a number of dates and
times by which performance or the exercise of rights is due, and the Parties
intend that each and every such date and time be the firm and final date and
time, as agreed. For this reason, each Party hereby waives and relinquishes any
right it might otherwise have to challenge its failure to meet any



--------------------------------------------------------------------------------




performance or rights election date applicable to it on the basis that its late
action constitutes substantial performance, to require the other Party to show
prejudice, or on any equitable grounds. Without limiting the foregoing, time is
of the essence in this Agreement. If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day that is a
Business Day.
Section 13.15    Delivery of Records. Seller, at Purchaser’s cost and expense,
shall deliver the Records to Purchaser within sixty (60) days following Closing.
Section 13.16    Severability. The invalidity or unenforceability of any term or
provision of this Agreement in any situation or jurisdiction shall not affect
the validity or enforceability of the other terms or provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Agreement that is manifestly unjust.
Section 13.17    Specific Performance. The Parties agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms, irreparable damage would occur, no adequate remedy at Law would
exist and damages would be difficult to determine, and the Parties shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy, in addition to any other remedy available at law or in equity, subject
to Section 10.3.
Section 13.18    Like-Kind Exchange.    Seller and Purchaser agree that either
Party may elect to treat the acquisition or sale of the Assets or any portion
thereof as an exchange of like-kind property under Section 1031 of the Code
(“Exchange”). Each of Seller and Purchaser agrees to use reasonable efforts to
cooperate with the other Party in the completion of such an Exchange including
an Exchange subject to the procedures outlined in Treasury Regulation Section
1.1031(k)-1 and/or IRS Revenue Procedure 2000-37, 2000-2 C.B. 308 (as modified
by IRS Revenue Procedure 2004-51, 2004-2 C.B. 294). Each of Seller and Purchaser
shall have the right at any time prior to Closing to assign its rights under
this Agreement to a qualified intermediary (as that term is defined in Treasury
Regulation Section 1.1031(k)-1(g)(4)(iii)) or an exchange accommodation
titleholder (as that term is defined in IRS Revenue Procedure 2000-37, 2000-2
C.B. 308) to effect an Exchange. In connection with any such Exchange, any
exchange accommodation title holder shall have taken all steps necessary to own
the relevant Assets under applicable Law. Each of Seller and Purchaser
acknowledges and agrees that neither an assignment of a Party’s rights under
this Agreement nor any other actions taken by a Party or any other Person in
connection with the Exchange shall release either Party from, or modify, any of
their respective liabilities and obligations (including indemnity obligations to
each other) under this Agreement, and neither Seller nor Purchaser makes any
representations as to any particular tax treatment that may be afforded to the
other Party by reason of such assignment or any other actions taken in
connection with the Exchange. Any Party electing to treat the acquisition or
sale of the Assets as an Exchange shall be obligated to pay all additional



--------------------------------------------------------------------------------




costs incurred hereunder as a result of the Exchange, and in consideration for
the cooperation of the other Party, the Party electing Exchange treatment shall
agree to pay all costs associated with the Exchange and to indemnify and hold
such other Party and its Affiliates, officers, directors, partners, members,
employees, and agents harmless from and against any and all liabilities and
Taxes arising out of, based upon, attributable to or resulting from the Exchange
or transactions or actions taken in connection with the Exchange that would not
have been incurred by the other Party but for the electing Party’s Exchange
election.
[Signature pages follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.
SELLER:

HELIS OIL & GAS COMPANY, L.L.C.
By Helis Energy, L.L.C., Manager


By:
/s/ David A. Kerstein
 
David A. Kerstein
 
President








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.
PURCHASER:

QEP ENERGY COMPANY
By:
/s/ Charles B. Stanley
 
Charles B. Stanley
 
Chairman, President and Chief Executive Officer








--------------------------------------------------------------------------------




APPENDIX A
ATTACHED TO AND MADE A PART OF THAT CERTAIN
PURCHASE AND SALE AGREEMENT, DATED AS OF AUGUST 23, 2012, BY AND BETWEEN SELLER
AND PURCHASER


DEFINITIONS
“Actual Knowledge” has the meaning set forth in Section 5.1(a).
“Adjusted Purchase Price” has the meaning set forth in Section 3.3.
“AFEs” means authorization for expenditures issued pursuant to a Contract.
“Affiliate” means, with respect to any Person, any Person that directly or
indirectly Controls, is Controlled by or is under common Control with such
Person.
“Aggregate Benefit Deductible” has the meaning set forth in Section 4.5(b)(ii).
“Aggregate Defect Deductible” has the meaning set forth in Section 4.5(b)(i).
“Agreement” has the meaning set forth in the preamble of this Agreement.
“Allocated Value” has the meaning set forth in Section 3.4.
“Arbitration Decision” has the meaning set forth in Section 4.4(d).
“Assignment” means the Assignment, the form of which is attached hereto as
Exhibit B.
“Asset Taxes” means ad valorem, property, excise, severance, production, sales,
use, or similar taxes (including any interest, fine, penalty or additions to tax
imposed by a Governmental Body in connection with such taxes) based upon
operation or ownership of the Assets or the production of Hydrocarbons from the
Assets; but excluding, for the avoidance of doubt, income, capital gains or
franchise taxes.
“Assets” has the meaning set forth in Section 2.2.
“Assumed Purchaser Obligations” means (i) all obligations and liabilities
(including Environmental Liabilities), known or unknown, with respect to or
arising from the Assets, regardless of whether such obligations or liabilities
arose prior to, at or after the Effective Time, including obligations and
liabilities relating in any manner to the condition, use, ownership or operation
of the Assets, including obligations to (a) furnish makeup gas and settle
Imbalances attributable to the Assets according to the terms of applicable gas
sales, processing, gathering or transportation Contracts, (b) pay working
interests, royalties, overriding royalties and other interest owners’ revenues
or proceeds attributable to sales of Hydrocarbons produced from the Assets, (c)
pay the proportionate share attributable to the Assets to properly plug and
abandon any and all Wells, including temporarily



--------------------------------------------------------------------------------




abandoned Wells, (d) pay the proportionate share attributable to the Assets to
dismantle or decommission and remove any property and other property of whatever
kind related to or associated with operations and activities conducted by
whomever on the Assets, (e) pay the proportionate share attributable to the
Assets to abandon, clean up, restore and remediate the premises covered by or
related to the Assets in accordance with applicable agreements and Laws and (f)
pay the proportionate share attributable to the Assets to perform all
obligations applicable to or imposed on the lessee, owner, or operator under the
Leases and the Contracts, or as required by any Law including the payment of all
Taxes for which Purchaser is responsible hereunder and (ii) the matters set
forth on Schedule 11.1; but excluding, in all such instances, (A) prior to the
Cut-off Date, matters that are the bases for the downward adjustments set forth
in Section 3.3(b), which will be exclusively settled and accounted for pursuant
to the terms of Section 3.3(b) and Section 9.4; (B) matters for which Seller is
obligated to indemnify Purchaser pursuant to Section 11.2(b), limited, however
to the extent of Seller’s obligation to indemnify; (C) Asset Taxes for which
Seller is responsible pursuant to Article 12, (D) any Asset Taxes not described
in (C) that are attributable to the ownership or operation of the Assets prior
to the Effective Time; (E) any other Taxes (other than Asset Taxes) imposed on
Seller or for which Seller is otherwise liable; and (F) any responsibility for
royalties, overriding royalties and other burdens on production paid by Seller
on behalf of or for the account of others, relating to the period of time prior
to the Effective Time.
“Back-In Interest” means the right of Energy Consultants LLC (“EC”) to a portion
of the interest of Seller in the Assets upon the recovery by Seller of a certain
rate of return from the Assets, all as more particularly set forth in that
certain “Exploration and Production Services Agreement” between Seller and EC,
dated October 18, 2006, as amended and extended by letter agreements between
such parties dated October 27, 2008 and November 18, 2010.
“Business Day” means each calendar day except Saturdays, Sundays, and federal
holidays.
“Casualty Loss” has the meaning set forth in Section 4.7(a).
“Central Time” means the central time zone of the United States of America.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.
“Claim Notice” has the meaning set forth in Section 11.3(b).
“Closing” has the meaning set forth in Section 9.1.
“Closing Date” has the meaning set forth in Section 9.1.
“Closing Payment” has the meaning set forth in Section 9.4(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commercially Reasonable Efforts” means reasonable efforts of a Party under
existing circumstances; provided, however, that such efforts shall not include
the incurring of any liability or obligation or the payment of any money (unless
Purchaser has agreed to pay such costs).



--------------------------------------------------------------------------------




“Confidentiality Agreement” means that certain Confidentiality Agreement dated
June 11, 2012 between Purchaser and Seller.
“Confidentiality Restrictions” has the meaning set forth in Section 7.3(b).
“Contracts” has the meaning set forth in Section 2.2(f).
“Control” means the ability to direct the management and policies of a Person
through ownership of voting shares or other equity rights, pursuant to a written
agreement, or otherwise. The terms “Controls” and “Controlled by” and other
derivatives shall be construed accordingly.
“COPAS” has the meaning set forth in Section 2.5(a).
“Cure Period” has the meaning set forth in Section 4.2(b).
“Current Tax Period” has the meaning set forth in Section 12.2.
“Customary Post-Closing Consents” means the consents and approvals from
Governmental Bodies for the transfer of the Assets to Purchaser that are
customarily obtained after the transfer of properties similar to the Assets.
“Cut-off Date” has the meaning set forth in Section 3.3.
“Damages” means the amount of any actual liability, loss, cost, expense, claim,
award or judgment incurred or suffered by any Person (to be indemnified under
this Agreement) arising out of or resulting from the indemnified matter, whether
attributable to personal injury or death, property damage, contract claims
(including contractual indemnity claims), torts, or otherwise, including
reasonable fees and expenses of attorneys, consultants, accountants or other
agents and experts reasonably incident to matters indemnified against, and the
reasonable costs of investigation and monitoring of such matters, and the
reasonable costs of enforcement of the indemnity; provided, however, that the
term “Damages” shall not include (i) loss of profits or other consequential
damages suffered by the Party claiming indemnification, or any punitive damages
(except as otherwise provided herein), (ii) any liability, loss, cost, expense,
claim, award or judgment to the extent resulting from or to the extent increased
by the actions or omissions of any Indemnified Person after the Closing Date,
(iii) only in the case of claims under Section 11.2(a)(iii) or Section
11.2(b)(ii) (other than those claims relating to a breach of a representation or
warranty in Section 5.10, Section 5.11, Section 5.12, or Section 5.15), any
liability, loss, cost, expense, claim, award or judgment that does not
individually exceed $100,000, and (iv) in the case of claims relating to a
breach of a representation or warranty in Section 5.10, Section 5.12, or Section
5.15, any liability, loss, cost, expense, claim, award or judgment that does not
individually exceed $50,000.
“Defensible Title” means that title of Seller with respect to the Units (to all
depths except for any depth limitations set forth on Exhibit A-1) that, except
for and subject to the Permitted Encumbrances:
(i)
entitles Seller to receive Hydrocarbons within, produced, saved and marketed
from such Units (after satisfaction of all royalties, overriding royalties, net
profits interests or other similar




--------------------------------------------------------------------------------




burdens paid to Third Parties on or measured by production of Hydrocarbons,
hereinafter “Net Revenue Interest”) of not less than the Net Revenue Interest
shown therefor on Schedule 3.4 for the Units, as applicable, except for
(a) decreases in connection with those operations in which Seller may be a
nonconsenting co-owner, (b) decreases resulting from the reversion of interests
to co-owners with operations in which such co-owners elected not to consent,
(c) decreases resulting from the establishment or amendment of involuntary pools
or units, (d) decreases required to allow other working interest owners to make
up past underproduction or pipelines to make up past under-deliveries and (e) as
otherwise shown on Schedule 3.4;
(ii)
obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, of each Unit not
greater than the working interest shown therefor on Schedule 3.4, without future
increase, except for (a) increases that are accompanied by at least a
proportionate increase in Seller’s Net Revenue Interest, (b) increases resulting
from contribution requirements with respect to defaults by co-owners under the
applicable operating agreement and (c) as otherwise shown on Schedule 3.4; and

(iii)
is free and clear of liens, encumbrances, obligations, or defects.

“Deposit” has the meaning set forth in Section 3.1.
“Disputed Defect” has the meaning set forth in Section 4.2(b).
“Disputed Title Matters” has the meaning set forth in Section 4.4.
“Dollars” means U.S. Dollars.
“Effective Time” has the meaning set forth in Section 2.4(a).
“Environmental Cure Period” has the meaning set forth in Section 4.2(e)(i)(E).
“Environmental Defect” means (i) any written notice from a Governmental Body
asserting or alleging a violation of an Environmental Law attributable to the
use, ownership or operation of the Assets, (ii) a condition on or affecting an
Asset that violates an Environmental Law, (iii) a condition on or affecting an
Asset with respect to which remedial or corrective action is required under
Environmental Law and (iv) any other Environmental Liability.
“Environmental Defect Hold-Back Property” has the meaning set forth in Section
4.2(e)(i).
“Environmental Laws” means, as the same have been amended to the Execution Date,
CERCLA, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; and the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and all similar Laws as
of the Execution Date of any Governmental Body having jurisdiction over the
property in question addressing pollution or protection of the



--------------------------------------------------------------------------------




environment and all regulations implementing the foregoing that are applicable
to the operation and maintenance of the Assets.
“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws that
are attributable to the ownership or operation of the Assets or (ii) pursuant to
any claim or cause of action by a Governmental Body or other Person for personal
injury, property damage, damage to natural resources, remediation or response
costs to the extent arising out of any violation of, or any remediation
obligation under, any Environmental Laws that are attributable to the ownership
or operation of the Assets.
“Equipment” has the meaning set forth in Section 2.2(h).
“Escrow Account” has the meaning set forth in Section 3.1.
“Escrow Agent” has the meaning set forth in Section 3.1.
“Escrow Agreement” has the meaning set forth in Section 3.1.
“Exchange” has the meaning set forth in Section 13.18.
“Excluded Assets” means (i) the amounts to which Seller is entitled pursuant to
Section 3.3(a), (ii) the Excluded Records, (iii) the Reassigned Properties, (iv)
all claims and causes of action of Seller arising under or with respect to any
Contract for which Seller is otherwise required to provide indemnification to
Purchaser hereunder, (v) all rights and interests of Seller (a) under any policy
or agreement of insurance or indemnity agreement, (b) under any bond and (c) to
any insurance or condemnation proceeds or awards arising, in each case, from
acts, omission or events, or damage to or destruction of property prior to the
Effective Time or matters for which Seller is otherwise required to provide
indemnification to Purchaser hereunder, (vi) any Leased Assets that are not
transferred to Purchaser at Closing, (vii) all claims of Seller for refunds of,
credits attributable to, or loss carryforwards with respect to (a) Asset Taxes
attributable to any period (or portion thereof) prior to the Effective Time, (b)
income, franchise and similar Taxes of Seller or for which Seller is otherwise
liable or (c) any Taxes attributable to the other Excluded Assets, (viii) all
geophysical and other seismic and related technical data and information
relating to the Assets the transfer of which is restricted by its terms (unless
such data is transferable with the payment of a fee or other consideration and
Purchaser has agreed in writing to pay such fee or other consideration) or
applicable Law, (ix) all data and Contracts that cannot be disclosed to
Purchaser as a result of confidentiality arrangements under agreements with
Third Parties (provided that Seller uses its Commercially Reasonable Efforts to
obtain a waiver of any such confidentiality restriction), and (x) any of the
Assets excluded from the transactions contemplated hereunder pursuant to Section
4.2, Section 4.6 or Section 4.7.



--------------------------------------------------------------------------------




“Excluded Defect” has the meaning set forth in the definition of “Title Defect”
in this Appendix A.
“Excluded Records” means (i) all corporate, financial, income and franchise Tax
and legal records of Seller that relate to Seller’s business generally (whether
or not relating to the Assets), (ii) any records to the extent disclosure or
transfer is restricted by any Third Party license agreement or other Third Party
agreement and for which a waiver has not been obtained; provided that Seller has
used Commercially Reasonable Efforts to request and obtain a waiver of the same
from such Third Party, and to the extent such disclosure or transfer is
restricted by applicable Law, (iii) computer software, (iv) all legal records
and legal files of Seller and all other work product of and attorney-client
communications with any of Seller’s legal counsel (other than copies of
(a) title opinions, (b) Contracts and (c) records and files with respect to any
previous litigation matters), (v) personnel records, (vi) records relating to
the sale of the Assets, including bids received from and records of negotiations
with Third Parties and (vii) any records with respect to the other Excluded
Assets.
“Execution Date” has the meaning set forth in preamble of this Agreement.
“Existing Mortgage” means the Mortgage–Collateral Real Estate Mortgage, Deed of
Trust, Assignment of Production, Security Agreement, and Financing Statement,
dated effective as of February 1, 2011, from Helis Oil & Gas Company, L.L.C. to
John C. Hope, III, as Trustee, for the benefit of Whitney National Bank, as
Administrative Agent, and all related security interests and financing
statements.
“Field Office and Yard” has the meaning set forth in Section 2.2(e).
“Filings” has the meaning set forth in Section 7.10.
“Final Disputed Title Matters” has the meaning set forth in Section 4.4(a).
“Final Settlement Statement Date” has the meaning set forth in Section 9.4(b).
“GAAP” means U.S. generally accepted accounting principles.
“Gathering Systems” has the meaning set forth in Section 2.2(d).
“Governmental Body” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority.
“Hazardous Substances” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals that are
regulated by, or may form the basis of liability under any Laws, including
asbestos-containing materials (but excluding any Hydrocarbons or NORM).
“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof.



--------------------------------------------------------------------------------




“Imbalances” means any imbalance at the wellhead between the amount of
Hydrocarbons produced from any of the Wells and allocated to the interests of
Seller therein and the shares of production from the relevant Well to which
Seller was entitled, or at the pipeline flange (or inlet flange at a processing
plant or similar location) between the amount of Hydrocarbons nominated by or
allocated to Seller and the Hydrocarbons actually delivered on behalf of Seller
at that point, including natural gas, oil and natural gas liquid products.
“Indemnified Person” has the meaning set forth in Section 11.3(a).
“Indemnifying Person” has the meaning set forth in Section 11.3(a).
“Individual Benefit Threshold” has the meaning set forth in Section 4.5(b)(ii).
“Individual Defect Threshold” has the meaning set forth in Section 4.5(b)(i).
“Intellectual Property” means patents, patent applications, trademarks,
trademark registrations or applications therefor, trade names, service marks,
service mark rights, logos, domain names, corporate names and associated
goodwill, copyrights (including software), copyright registrations or
applications therefor, trade secrets, know-how, processes, confidential business
information, seismic rights, geological data, geophysical data, engineering
data, maps, interpretations, and other confidential and proprietary information.
“Laws” means all Permits, statutes, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.
“Leased Assets” means all equipment, machinery, tools, fixtures, inventory,
vehicles, office leases, furniture, office equipment and related peripheral
equipment, computers, field equipment and related assets that are subject to or
currently leased by Seller, and used or held for use solely in connection with
the operation of, or the production of Hydrocarbons from, the Properties.
“Leases” has the meaning set forth in Section 2.2(a).
“Letter-in-lieu of Transfer Order” means that certain Letter-in-lieu of Transfer
Order, the form of which is attached hereto as Exhibit C.
“Material Adverse Effect” means any material adverse effect on (a) the
ownership, operation or value of the Assets, as currently operated, taken as a
whole, or (b) Seller and its ability to consummate the transactions contemplated
herein and to perform its obligations in connection therewith pursuant to the
terms hereof; provided, however, that the term “Material Adverse Effect” (i)
shall not include material adverse effects resulting from general changes in
Hydrocarbon prices, general changes in industry, economic or political
conditions or general changes in Laws or in regulatory policies and (ii) in the
case of Section 6.5 only, shall not include the items referenced in clause (a)
of this definition.
“Mountain Time” means the mountain time zone of the United States of America.



--------------------------------------------------------------------------------




“Net Revenue Interest” has the meaning set forth in the definition of the term
“Defensible Title” in this Appendix A.
“NORM” means naturally occurring radioactive material.
“Party” and “Parties” have the meanings set forth in the preamble of this
Agreement.
“Permits” means any permits, approvals or authorizations by, or filings with,
Governmental Bodies.
“Permitted Encumbrances” means any or all of the following:
(i)    royalties and any overriding royalties, net profits interests, free gas
arrangements, production payments, reversionary interests and other similar
burdens on production to the extent that the net cumulative effect of such
burdens does not reduce Seller’s Net Revenue Interest below that shown in
Schedule 3.4, or increase Seller’s working interest above that shown in Schedule
3.4, without a proportionate increase in the Net Revenue Interest of Seller;
(ii)    all unit agreements, pooling agreements, operating agreements, farmout
agreements, Hydrocarbon production sales contracts, division orders and other
contracts, agreements and instruments applicable to the Properties, to the
extent that the net cumulative effect of such instruments does not reduce
Seller’s Net Revenue Interest below that shown in Schedule 3.4, or increase
Seller’s working interest above that shown in Schedule 3.4, without a
proportionate increase in the Net Revenue Interest of Seller;
(iii)    Preferential Rights, Third Party consents to assignment and similar
transfer restrictions set forth on Schedule 5.16;
(iv)    liens for Taxes or assessments not yet due and payable or Taxes being
contested in good faith by appropriate proceedings (and for which Seller will
remain responsible);
(v)    materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or if delinquent, being contested in good faith by appropriate
actions;
(vi)    all rights to consent by, required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets or interests therein if they are not required or customarily obtained in
the region where the Assets are located prior to the sale or conveyance,
including Customary Post-Closing Consents;
(vii)    excepting circumstances where such rights have already been triggered,
rights of reassignment arising upon final intention to abandon or release the
Assets, or any of them;
(viii)    easements, rights-of-way, covenants, servitudes, Permits, surface
leases and other rights in respect of surface operations which do not prevent or
adversely affect operations as currently conducted on the Properties covered by
the Assets;



--------------------------------------------------------------------------------




(ix)    calls on production under existing Contracts set forth on Schedule 5.14;
(x)    gas balancing and other production balancing obligations, and obligations
to balance or furnish make-up Hydrocarbons under Hydrocarbon sales, gathering,
processing or transportation contracts to the extent reflected on Schedule 5.15
as of the Effective Time;
(xi)    all rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner or to assess Tax with respect to the
Assets, the ownership, use or operation thereof, or revenue, income or capital
gains with respect thereto, and all obligations and duties under all applicable
Laws of any such Governmental Body or under any franchise, grant, license or
Permit issued by any Governmental Body;
(xii)    any lien, charge or other encumbrance (including the Existing Mortgage)
on or affecting the Assets that is expressly waived, bonded or paid by Purchaser
at or prior to Closing or that is discharged by Seller at or prior to Closing;
(xiii)    any lien or trust arising in connection with workers’ compensation,
unemployment insurance, pension or employment Laws or regulations;
(xiv)    the terms and conditions of the Leases, including any depth limitations
or similar limitations that may be set forth therein;
(xv)    the Contracts set forth in Schedule 5.14;
(xvi)    any matters shown on Exhibit A-1; and
(xvii)    any other liens, charges, encumbrances, defects or irregularities that
(a) do not, individually or in the aggregate, materially detract from the value
of or materially interfere with the use or ownership of the Assets subject
thereto or affected thereby, (b) would be accepted by a reasonably prudent
purchaser engaged in the business of owning and operating oil and gas properties
in the region where the Assets are located and (c) do not reduce Seller’s Net
Revenue Interest below that shown in Schedule 3.4, or increase Seller’s working
interest above that shown in Schedule 3.4, without a proportionate increase in
the Net Revenue Interest of Seller.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Government Body or any other entity.
“Phase I Environmental Site Assessment” means an environmental site assessment
performed pursuant to the American Society for Testing and Materials E1527 - 05,
or any similar environmental assessment.
“Phase II Environmental Site Assessment” means a further assessment regarding a
recognized environmental condition identified in Purchaser’s Phase I
Environmental Site Assessment.
“Preferential Rights” has the meaning set forth in Section 4.6(a).



--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.
“Properties” has the meaning set forth in Section 2.2(d).
“Property Costs” means (i) all operating and production expenses (including
costs of insurance, rentals, shut-in payments and royalty payments; title
examination and curative actions; Asset Taxes; and gathering, processing and
transportation costs in respect of Hydrocarbons produced from the Properties)
and capital expenditures (including bonuses, broker fees, and other lease
acquisition costs, costs of drilling and completing wells and costs of acquiring
equipment) incurred in the ownership and operation of the Assets in the ordinary
course of business, (ii) general and administrative costs with respect to the
Assets and (iii) overhead costs charged to the Assets under the applicable
operating agreement.
“Public Announcement Restrictions” has the meaning set forth in Section 7.3(a).
“Purchase Price Allocation Schedule” has the meaning set forth in Section 3.2.
“Purchaser” has the meaning set forth in the preamble of this Agreement.
“Purchaser Group” means Purchaser, its current and former Affiliates, and each
of their respective officers, directors, employees, agents, advisors and other
Representatives.
“Purchaser’s Auditor” has the meaning set forth in Section 7.10.


“Reassigned Properties” means those certain of the Assets reconveyed, if any,
from Purchaser to Seller pursuant to Section 4.2(c) or Section 4.4.
“Records” means copies of any files, records, maps, information, and data,
whether written or electronically stored, relating solely to the Assets,
including: (i) land and title records (including abstracts of title, title
opinions, and title curative documents); (ii) contract files; (iii)
correspondence; (iv) operations, environmental, production, and accounting
records; and (v) production, facility and well records and data; provided,
however, that the term “Records” shall not include any of the foregoing items
that are Excluded Assets and any information that cannot, without unreasonable
effort or expense that Purchaser does not agree to undertake or pay, as
applicable, be separated from any files, records, maps, information and data
related to the Excluded Assets.
“Records Period” has the meaning set forth in Section 7.10.


“Remedy Deadline” has the meaning set forth in Section 4.2(b).
“Remedy Notice” has the meaning set forth in Section 4.2(b).
“Representatives” means (i) partners, employees, officers, directors, members,
equity owners and counsel of a Party or any of its Affiliates or any prospective
purchaser of a Party or an interest in a Party; (ii) any consultant or agent
retained by a Party or the parties listed in subsection (i) above; and (iii) any
bank, other financial institution or entity funding, or proposing to fund, such
Party’s



--------------------------------------------------------------------------------




operations in connection with the Assets, including any consultant retained by
such bank, other financial institution or entity.
“Section 7.4 Updates” has the meaning set forth in Section 7.9(b).
“Securities Act” has the meaning set forth in Section 7.10.


“Seller” has the meaning set forth in the preamble of this Agreement.
“Seller Group” means Seller, its current and former Affiliates, and each of
their respective officers, directors, employees, agents, advisors and other
Representatives.
“Seller Overhead Services Amount” means the amount of Seller’s costs and
expenses in connection with it providing overhead, general and administrative,
accounting, land, technical and related services with respect to the Assets
during the period from the Effective Time to the Closing, such amount not to
exceed in the aggregate an amount equal to $10,566 per month per Well being
drilled (subject to any adjustments for inflation as set forth in the applicable
operating agreement) and $1,057 per month per producing Well (subject to any
adjustments for inflation as set forth in the applicable operating agreement),
in each case operated by Seller or its Affiliates and reduced by any overhead
fees and similar payments received from Third Parties paid to Seller pursuant to
Section 2.4(c).
“Specified Consent Requirement” means a requirement to obtain a lessor’s or
other Person’s prior consent to assignment or transfer of an interest in a Lease
or other Asset that (i) is triggered by the transactions contemplated hereunder
and (ii) provides that (a) such consent may be granted or withheld in the sole
discretion of the Person holding the right (or words to similar effect), (b) any
purported assignment in the absence of such consent first having been obtained
is void, (c) the Person holding the right may terminate the affected Lease or
other instrument creating Seller’s rights in the affected Asset or (d) the
Person holding the right may impose additional conditions on the proposed
assignee that involve the payment of money, the posting of collateral security
or the performance of other obligations by the assignee that would not be
required in the absence of Seller’s assignment of the affected Lease or other
Asset.
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Body with respect to any Tax.
“Taxes” means (a) all federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, or withholding taxes, unclaimed
property and escheat obligations or other assessments, duties, fees or charges
imposed by any Governmental Body, including any interest, penalties or
additional amounts that may be imposed with respect thereto, (b) any liability
for the payment of any amounts of the type described in clause (a) under
Treasury Regulations Section 1.1502-6 (or any corresponding provisions of state,
local or foreign Tax Law) and (c) any liability for the payment of any amounts
described in clause (a) or



--------------------------------------------------------------------------------




(b) as a result of the operation of law or any express or implied obligation to
indemnify any other Person.
“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Third Person Claim” has the meaning set forth in Section 11.3(b).
“Title Arbitration Notice” has the meaning set forth in Section 4.4(a).
“Title Arbitrator” has the meaning set forth in Section 4.4(b).
“Title Benefit” means any right, circumstance or condition that operates to
increase the Net Revenue Interest of Seller as of the Closing Date in any of the
Units above that shown on Schedule 3.4, without a greater than proportionate
increase in Seller’s working interest above that shown in Schedule 3.4.
“Title Benefit Amount” has the meaning set forth in Section 4.3(b).
“Title Benefit Notice” has the meaning set forth in Section 4.3(a).
“Title Benefit Property” has the meaning set forth in Section 4.3(a).
“Title Claim Date” has the meaning set forth in Section 4.2(a).
“Title Defect” means (i) an Environmental Defect or (ii) any lien, charge,
encumbrance, obligation, defect, or other similar matter that, if not cured,
causes Seller not to have Defensible Title in and to the Units, as applicable,
as of the Closing Date; provided, however, that the following shall not be
considered Title Defects for any purpose of this Agreement (each an “Excluded
Defect”):
(a)    defects in the chain of title consisting of the failure to recite marital
status in a document or omissions of successions of heirship or estate
proceedings, unless Purchaser provides affirmative evidence that such failure or
omission could reasonably be expected to result in another Person’s superior
claim of title to the relevant Asset;
(b)    defects arising out of lack of survey, unless a survey is expressly
required by applicable Laws;
(c)    defects based on a gap in Seller’s chain of title in the state’s records
as to state leases, or in the county records as to other leases, unless such gap
is affirmatively shown to exist in such records by an abstract of title, title
opinion or landman’s title chain or runsheet, which documents shall be included
in a Title Defect Notice;
(d)    defects as a consequence of cessation of production, insufficient
production, or failure to conduct operations on any of the Properties held by
production, or lands pooled, communitized or unitized therewith, except to the
extent the cessation of production, insufficient production or failure to
conduct operations is affirmatively shown to exist such that it would give



--------------------------------------------------------------------------------




rise to a right to terminate the lease in question, evidence of which shall be
included in a Title Defect Notice;
(e)    defects based on references to lack of information, including lack of
information in Seller’s files, the lack of Third Party records, and or the
unavailability of information from regulatory agencies;
(f)    defects based on references to a document because such document is not in
Seller’s files;
(g)    defects based solely on Tax assessment, Tax payment or similar records
(or the absence of such activities or records);
(h)    defects arising out of lack of corporate or other entity authorization,
unless such lack of authorization results in a Third Party’s actual and superior
claim of title to the relevant property;
(i)    defects that have been cured by applicable Laws of limitations or
prescription;
(j)    defects arising from the matters disclosed on the Exhibits or Schedules
to this Agreement; and
(k)    defects arising as a consequence of, or based on, the approval of a
Governmental Body not having been received by Seller.
“Title Defect Amount” has the meaning set forth in Section 4.2(c)(i).
“Title Defect Notice” has the meaning set forth in Section 4.2(a).
“Title Defect Property” has the meaning set forth in Section 4.2(a).
“Transition Services Agreement” means that certain Transition Services
Agreement, the form of which is attached hereto as Exhibit D.
“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code in effect on the Execution Date.
“Unadjusted Purchase Price” has the meaning set forth in Section 3.1.
“Units” has the meaning set forth in Section 2.2(b).
“Wells” has the meaning set forth in Section 2.2(c).



